Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 1 of 44 PageID #: 191




                         EXHIBIT A




                                                                      Government s
                                                                      Exhibit No. A
                                                                       4:20CR142
                                                                      U.S. v Dunn
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 2 of 44 PageID #: 192




                                                                                                                                                                         Supplement No
                                                                                                                                      12-30853                           ORIG

   LUBBOCK POLICE DEPARTMENT                                                                                                          Reported Date
                                                                                                                                      09/01/2012
                                                                                                                                      Rpt/lnrident Typ
                                                         P.O. BOX 2000                                                                DRUNK
                                                                                                                                      Member /Depl ID#
                                                         LUBBOCK, TX 79 57                                                            FREEMAN,ADAM GARRETT
                                                         Phone
                                                         (806) 775-2801 (PHN)
                                                         Fax
                                                         (806) 775-2662 (FAX)
  Administrative Information
  Agency                              Report                        No                              Supplement No Reported Date              Reported Tim CAD Call No
    UBBOCK POLICE DEP R ENT 12-30853                                                                   ORIG 09/01/2012                          02:54 120900131
  Status                           RpUIncidentTyp
  INVESTIGATE                      DRUNKEN ESS
  Location                                                                                                                                                  City
  3703 30TH S #A                                                                                                                                            Lubbock
  ZIP Code                       From Date                     ro Ti e   To Date                         To Time
  79410                          09/01/2012                    02:54     09/01/2012                      02:54
  MemberWDept ID#
  132572/FREEMAN,ADAM GARRETT                                                                          HOMICIDE/AGG ASSAULT SQUAD                                   162987
  Assignment                                                       RMS Transfer                   Prop Trans Slat       Approving Officer
  AUTOM TED RECORDS CE ER                                          Successful                     Successful                79155
  Approval Date                          Approval Time
  05/05/2017                             19:43:50
  # Offenses      Offense                                                         I Description                                       Complaint Type     AC | Use

  Bias
       i          PC42.12
                                         Loc       #Pr    MOE Act
                                                                                  1 DISCHARGE OF IREARM
                                                                             Weapon/Force                       IBRS   No    Cargo?
                                                                                                                                                            |
  Link       Involvement    Invl o       Na e                                                                                                                       Race Sex
  ARR          ARR           i           DUNN,DANIEL AUSTI                                                                                                           w       M

  Link     1 Invol ement    Invl No      Name                                                                                                                       Race    Sex
  ip       1 Ip             i            MARSHALL,CHRIS IA WILLIAM                                                                                                   w       M
  DOB

  Link     1 Invol ement    In l No          ame                                                                                                                    Race Se
  WI       1 WI             i           MAR INEZ,JESSICA                                                                                                             H       F
  DOB

  Link     1 In olvement    In l No     Na e                                                                                                                        Race Sex
  WI       | WI             2            CO E, LMON WI IAM J                                                                                                         W       M
  DOB

 # Offenses | Offense                                                              Description                                        Co plaint Type     AC Use
    2                       O CM                                                   PUB IC I TOXICATION                                      c
 Bias                                    Loc       #Pr    MOE Act            Weapon/Force                       IBRS   No    Cargo?

 Link        involvement    In l No     Name                                                                                                                        Race Sex
 ARR              RR        i           DU N,DANIEL AUS I                                                                                                            w      M
 DOB

 Link        Involvement    Invl o      Na e                                                                                                                        Race    Se
  ip           ip           i           M RSHAL ,CHRISTIAN WIL IAM                                                                                                   w      M
 DOB

 Lin         Invol ement    Invl No     Name                                                                                                                        Race Sex
 WI            WI           i           MARTI EZ,JESSIC                                                                                                              H      F
 DOB

 Link        Involvement    Invl No     Name                                                                                                                        Race Sex
 WI               I         2           COLE,ALMON WIL IAM JR                                                                                                        w      M
 DOB




 Report Officer                                                                                    Printed At
 132572/FREEMAN,ADAM GARRET                                                                        06/08/2020 15:47                              Page 1 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 3 of 44 PageID #: 193




                                                                                                 Supplement No
                                                                               12-30853          ORIG
   LUBBOCK POLICE DEPARTMENT
  Person Summary
  Invl    I Invl No   1 T pe     Name                                                      MNI
  ARR i   L           L1r DOB_   DD NN,DANIEL AUSTIN                                       1364825
  Race
  W
  tnvl
             I Sex
                  M
          I Invl No
                         6BSB
                      1 Type
                                NB
                                 Na e                                                      MI
  IP      L1 Lr    M SHAL ,CHRISTIA                    WILLI M                             1323196
  Race
  W
          nj Sex
             M J[¦¦H HH
                        I DOB

  Invl    I Invl No              Name                                                      MNI
                      r pe                                                                 1405632
  WI         L          E        M R INEZ,JESSIC
          n1 Sex
                  J
  Race                DOB
  H          F '     ! HHi
  Invl     Invl o 1 Typo   Name                                                             NI
  WI
  Race
            ?1 E1 CO E,A MO                  WI LI M R                                     810539
  w
  Summary Narrative
 A1 WAS INTOXICATED IN A PUBLIC PLACE AND A DANGER TO HIMSELF AND OTHERS. A1 DISCHARGED
 A FIREARM INSIDE THE CITY OF LUBBOCK. A1 WAS ARRESTED, TRANSPORTED AND BOOKED INTO
 THE CITY HOLDING FACILITY.




 Report Officer                                             Printed At
 132572/FREEMAN,ADAM GARRETT                                06/08/2020 15:47      Page 2 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 4 of 44 PageID #: 194




                                                                                                                                                                                         Supplement No
                                                                                                                                                  12-30853                               ORIG
    LUBBOCK POLICE DEPARTMENT
   Arrestee 1: DUNN,DANIEL AUSTIN
   Involvement Invi No Type
   Arrestee 1 Individual
   Name                                                                                                                                     MNI                       ace             Sex
   DUNN,D NIEL AUSTI                                                                                                                         1364825                   hite M le
                                  Age         Juvenile?      Height        Weight         Hair Color                                        Eye Color   Skin                Build
                                  22               No           '02 "       170#           Blond or Strawbe ry                              Blue        LIGHT               AVERAGE


   Type            Address
   HOME            3703 30 H ST #A
   City                                     State             ZIP Code                     Date
   L bbock                                    EXAS            79410                        09/01/2012
   Type                                              ID No                                                       OLS
   Operator License                                  24072229                                                     TEXAS
   Type                                       ID No
   Booking Number                             189726
   Type
   SOCIAL SECURI Y NU BER                                                              1068
   Phone Type       Phone No                                                  Date
    CELL             (806)850-3866                                            09/01/2012
   Mark Type                            Mark Code
   TATTOO CHES                          TA OO
   Description
   ON RIBS/U SPECIFIED
   Mar Ty e                             Mark Code
   TAT OO CHEST                         TAT OO
   Description
   UNSPECIFIED
  Mark Type                                                                          Mar Code
   TATTOO SHOU DER, ONSPECIFIC                                                         AT OO
  Description
   U SPECIFIED
  Relationship         Name                                                                                                                                    Sex
   FATHER DU ,RICK                                                                                                                                             Male
  Address                                                                                                                                                              City
   165 AKE TRAIL DR                                                                                                                                                    DOUBLE OAK
  State             Phone Type     Phone No
     EX S            HOME           (214)498-4509
  Involvement                Arrest Type                                 Arrest Date                     Arrest Time            Book Date               Book Time                   Status
     rrested                 On-View Arrests                             09/01/2012                      05:11:00               09/01/2012              05:11:00                    Booked
  Dispo                             Arrest Location
  Misdemeanor                       3703 30TH ST
  City                                     Citation No                   Place of Birth          City of Birth
  Lubbock                                  1253022                       FLORID                  MI MI
  Charge                                                                   Level | Charge Literal
   PC49.02                                                                 MC PUBLIC IN OXICA ION
  C arge                                                                   Le el j Charge Literal
  PC42.12                                                                  M DISCHG OF IREARM CE
   Involved Party 1: MARSHALL,CHRISTIAN WILLIAM
  Involvement                                                Type
  Involved Party                                               ndividual
                                                                                                                                            MNI                      Race            Sex
  MARSHALL,CHRISTIAN WI LI M                                                                                                                1323196                  White           Male
  DOB                            Age         Juvenile?       Height       Weig t          Hair Color       Eye Color    Build      PRN
                                 20                 o        5'08"        150#            Brown            Blue         THI        3736008
  Typo                           Address
  ADDITIONAL                     3820 30TH ST
  City                                     State             ZIP Code                     Date
  Lubbock                                    EXAS            79410                        09/01/2012
  T pe           Address
  HOME           5627 EMORY ST
  City                                     State             Date
  Lubbock                                  TEX S             09/01/2012
  Type                                              ID No                                                        OLS
  Operator License                                  25606335                                                      EXAS
  Report Officer                                                                                           Printed At
  132572/FREEM N,AD M GA RET                                                                               06/08/2020 15:4                               Page 3 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 5 of 44 PageID #: 195




                                                                                                                                               Supplement No
                                                                                                                        12-30853               ORIG
   LUBBOCK POLICE DEPARTMENT
  Phone Type      Phone No                                          Date                  P one Type   Phone No
   CELL            (281)684-3530                                    09/01/2012             CELL         (432)242-5229
  Date
 | 09/01/2012
  Witness 1: MARTINEZ,JESSICA
  Involvement Invl No Type Name
  Witness I 1 | Individual | MARTINEZ,JESSICA
  MN!                   Race                                                 Sex               DOB                Age    Ju enile?   PRN
  1405632               Hispanic/M ican/Latin                                Female                               34       No        3736009
  Typo Address
  HOME 3707 30TH ST #B
  City                             State             ZIP Code              Date
  Lubbock                          TEXAS             79410                 09/01/2012
  Type                                       ID No                                        ois
  Operator License                           17236237                                     TEXAS
  Phone Type I Phone No                                             Date
   CELL (806)317-7267                                               09/01/2012
  Witness 2: COLE,ALMON WILLIAM JR
  Invol e ent Invl No            Type
  Wi ness 2                      Individual                     COLE, LMON WI LIAM JR
  MNI                   Race           Sex           DOB                   Age     Juvenile?    PRN
  810539                White          Male                                47        No         3736010
  Type                       Address
  ADDI ION L                   6951 INDI N                  V
  City                             State             ZIP Code              Date
  Lubbock                          TEXAS             79413                 09/01/2012
  Type Address
  HOME 3705 30TH ST #A
  City                             State             ZIP Co e              Date
  Lubbock                          TEXAS             79 10                 09/01/2012
  Type                                       ID No                                        OLS
  O erator License                           13916130                                     TEXAS
  Phone Type      Phone No                                          Date                 Phone Type    Phone o
   HOME           (806)789-5494                                     09/01/2012                 ORK     (806)797-8646
  Date
  09/01/2012
  Modus Operand!
  Pre ise Type
  RESIDENCE
  Narrative
                             ALL TYPES
                                                         Crime Code(s)
                                                           LIQUOR LAWS                                                                                   5
 A1'S CHARGES: PC 42.12 DISCHARGE FIREARM IN MUNIC MA
               PC 49.02 PI #1253022 MC
 I RECEIVED A POLICE RADIO CALL TO 3703 30TH ST #A IN REFERENCE TO A CIVIL DISTURBANCE
 INVOLVING SUBJECTS WITH FIREARMS.
 A1 AND IP1 DATED THE SAME GIRL.
 W1 AND W2 ARE A1'S NEIGHBORS.
 UPON ARRIVAL, OFC ANDERSON WAS ON SCE E AND HAD SECURED ATS BLACK TAURUS PISTOL. I
 OBSERVED A1 LYING IN HIS DRIVEWAY AND CLENCHING HIS CHEST. I APPROACHED A1 AND ASKED
 HIM IF HE HAD BEEN SHOT. A1 ADVISED HE HAD NOT BEE SHOT. I ASKED A1 IF ANYBODY WAS
 INSIDE HIS RESIDENCE. A1 ADVISED THERE WERE NO OTHER PERSONS INSIDE HIS RESIDENCE. I
 ADVISED OFC ANDERSON TO ASSIST ME IN CLEARING THE RESIDENCE IN A PROTECTIVE SWEEP.
 OFC IRBY AND OFC JONES REMAINED OUTSIDE WITH A1 AND ADVISED EMS TO COME UP TO THE
 SCENE.
 OFC ANDERSON AND I CONDUCTED A PROTECTIVE SWEEP OF A1'S RESIDENCE AND DID NOT LOCATE
 ANYBODY INSIDE.
 I EXITED ATS RESIDENCE AND ASKED HIM WHAT HAD HAPPENED. A1 WAS NOT RESPONDING TO MY
 QUESTIONS. EMS ARRIVED ON SCENE AND PLACED A1 ON A BACKBOARD AND STRETCHER. EMS
 Report Officer                                                                       Printed At
  132572/FREEMAN, DAM GARRETT                                                          06/08/2020 15:47                        Page 4 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 6 of 44 PageID #: 196




                                                                                    Supplement No
                                                                 12-30853           ORIG
    LUBBOCK POLICE DEPARTMENT
   Narrative
  TOOK A1 TO THE AMBULANCE AND LOADED HI IN THE PATIENT COMPARTMENT. EMS WAS
  ATTEMPTING TO CHECK A1'S VITAL SIGNS AND A1 BECAME AGGRESSIVE TOWARDS THEM. EMS
  REQUESTED OUR ASSISTANCE IN THE BACK OF THE AMBULANCE. OFC ANDERSON AND I ENTERED
  THE BACK OF THE AMBULANCE. OFC ANDERSON PLACED HIS TASER ON ATS LEFT SIDE AND
  ADVISED HIM NOT TO ACT IN AN AGGRESSIVE MANNER AGAIN. A1 ADVISED HE UNDERSTOOD. A1
  ADVISED HE DID NOT WANT TO GO TO THE HOSPITAL. EMS ASKED A1 THEIR QUESTIONS, TO WHICH
  A1 ANSWERED THEM CORRECTLY ACCORDING TO EMS. EMS ADVISED A1 WAS FREE TO EXIT THE
  AMBULANCE.

  I OBSERVED A1 STAND UP AND START WALKING TOWARDS THE BACK OF THE AMBULANCE TO EXIT. I
  OBSERVED A1 PHYSICALLY SHAKING. I OBSERVED ATS FEET AND LOWER LEGS TO HAVE NUMEROUS
   SCABS AND RED SPOTS. I OBSERVED TRACK MARKS ON ATS RIGHT FOOT. I OBSERVED THESE
  TRACK MARKS TO BE CONSISTENT WITH TRACK MARKS ON SUBJECTS WHO I JECT ILLEGAL
  NARCOTICS. A1 EXITED THE AMBULANCE WITH ASSISTANCE FROM OFC ANDERSON. OFC
  A DERSO A D I HAD A1 WALK TO HIS DRIVEWAY. I HAD A1 SIT DOWN ON HIS DRIVEWAY.

  I ASKED A1 WHAT HAPPENED. A1 REFUSED TO TELL ME WHAT HAPPENED. A1 DEMANDED TO HAVE
  HIS PHONE IN HIS POSSESSION BEFORE HE WOULD TELL ME WHAT HAPPENED. I ADVISED A1 HE
  WAS BEING DETAINED IN ORDER TO INVESTIGATE THIS INCIDENT. A1 CONTINUALLY REFUSED TO
  PROVIDE INFORMATION ON THE INCIDENT.

  BASED ON ATS ACTIONS, MY OBSERVATIONS OF A1 AND THE TOTALITY OF THE CIRCUMSTANCES, I
  BELIEVED A1 TO BE INTOXICATED I A PUBLIC PLACE AND A DANGER TO HIMSELF AND OTHERS. A1
  CALLED 911 AND ADVISED HE FIRED HIS WEAPON, MAKING HIM A DANGER TO OTHERS. BASED ON
 THE TRACK MARKS AND A1'S ACTIONS, I BELIEVED A1 WAS INTOXICATED ON SOME SUBSTANCE
 OTHER THAN ALCOHOL. I BELIEVED A TO BE INTOXICATED ON A ILLEGAL NARCOTIC. I ADVISED A1
 TO PLACE HIS HANDS BEHIND HIS BACK. I PLACED A1 INTO HANDCUFFS AND DOUBLE LOCKED THEM.
  I HAD A1 STAND UP. I ESCORTED A1 TO MY PATROL VEHICLE. I HAD A1 SIT IN THE BACK SEAT OF MY
  PATROL VEHICLE.

 WHILE ESCORTING A1 TO MY PATROL VEHICLE, I OBSERVED A1 TO BE WALKING WITHOUT ANY
 PROBLEMS WHERE AS HE APPEARED TO NEED ASSISTANCE WHEN WALKING FROM THE BACK OF
 THE AMBULANCE TO THE DRIVEWAY.

 I HAD OFC ANDERSON MAKE CONTACT WITH W1 AND W2.
 AFTER SEARCHING THE SCENE FOR EVIDENCE, I MADE CONTACT WITH A1 AGAIN AND ASKED HI
 WHAT HAD HAPPENED. A1 ADVISED HE WAS AWAKENED BY A KNOCK ON HIS FRONT DOOR. A1
 ADVISED HE WALKED TO THE DOOR WITH HIS TAURUS PISTOL IN HAND. A1 ADVISED HE ASKED WHO
 WAS AT THE DOOR. A1 ADVISED THE PERSON ON THE OTHER SIDE ADVISED THEY WERE THE
 POLICE. A1 ADVISED HE PLACED HIS PISTOL ON THE SPEAKER IN HIS LIVI G ROOM. A1 ADVISED HE
 OPENED THE FRONT DOOR AND OBSERVED IP1 STANDING AT THE DOOR. A1 ADVISED IP1 FIRED ONE
  ROUND AT HI . A1 ADVISED HE RAN TO HIS LIVING ROOM AND GRABBED HIS PISTOL. A1 ADVISED
 HE RAN OUTSIDE AND OBSERVED IP1 ENTERING HIS VEHICLE. A1 ADVISED HE FIRED TWO ROUNDS
 AT IP1, IN SELF DEFENSE. A1 ADVISED IP1 FLED THE SCENE WESTBOUND ON 30TH ST. A1 ADVISED
 HE CALLED 911 TO REPORT THE INCIDENT. A1 ADVISED HE STARTED TO FEEL DIZZY AND
 COLLAPSED.
 OFC ANDERSO ADVISED W1 A D W2 HEARD TH EE TO FOUR GUN SHOTS, BUT DID NOT HEAR A Y
 VEHICLES LEAVING THE AREA. SEE OFC ANDERSON'S SUPPLEMENT FOR FURTHER.
 I LOOKED AT ATS PHONE TO FIND OUT IF A1 WAS ATTEMPTING TO HIDE SOMETHING. I OBSERVED A
 PHONE CALL PLACED AT APPROXIMATELY 0249 HOURS ON 090112, TO THE LUBBOCK POLICE
 DEPARTMENT NON EMERGENCY LINE FOR A DURATION OF APPROXIMATELY TWO SECONDS. I
 OBSER ED A 911 CALL PLACED AT APPROXI ATELY 0253 HOURS ON 090112, FOUR INUTES AFTER
 Report Officer                               Printed At
  132572/FREEM N,ADAM GAR ETT                 06/08/2020 15:47        Page 5 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 7 of 44 PageID #: 197




                                                                                    Supplement No
                                                                 12-30853           ORIG
    LUBBOCK POLICE DEPARTMENT
   Narrative
  THE FIRST CALL. I ASKED A1 IF HE PLACED ANY PHONE CALLS DURING THE NIGHT, OTHER THAN THE
  911 CALL. A1 ADVISED HE DID NOT. I CONFRONTED A1 WITH THE CALL HISTORY ON HIS PHONE. A1
  ADVISED HE DID NOT KNOW HE CALLED THE NUMBER.

  BASED ON ATS VERSION OF THE INCIDENT, I BELIEVED A1 HAD LOST THE WINDOW OF SELF
  DEFENSE. DUE TO IP1 FIRING A SHOT AT A1 THEN FLEEING, ACCORDI G TO A1, A1 DID NOT HAVE
  THE WINDOW OF SELF DEFENSE BY CHASING AFTER IP1 TO RETURN FIRE. I BELIEVED A1 HAD
  ATTEMPTED TO CONTINUE THE ALTERCATION, HAD THERE BEEN AN ACTUAL ALTERCATION OR
  DISTURBANCE, ONTO PUBLIC PROPERTY.

  I HAD OFC IRBY, OFC JONES AND OFC AVEN GO TO IP1'S RESIDENCE TO ATTEMPT TO MAKE CONTACT
   WITH IP1. OFC IRBY ADVISED THE SUBJECTS INSIDE THE RESIDENCE HAD PLACED A NOTE ON THE
  FRONT DOOR, ADVISING THEY WOULD NOT ANSWER THE DOOR FOR ANY REASON AND TO CONTACT
  THEIR ATTORNEY. I HAD OFC IRBY COLLECT THE NOTE AND BRING IT TO ME. I COLLECTED THE
  NOTE AS EVIDENCE. I HAD OFC IRBY RETRIEVE Al'S FIREARM FROM HIS TRUNK. I COLLECTED THE
  FIREARM AS EVIDENCE. I COLLECTED THE MAGAZINE WHICH CONTAINED FOUR WINCHESTER
  ROUNDS AND FOUR HORNADY ROUNDS AS EVIDENCE. I COLLECTED ATS PHONE AS EVIDENCE. I
  PLACED ALL ITEMS INTO THE PROPERTY ROOM AS EVIDENCE.

  I HAD OFC ANDERSON TRANSPORT AND BOOK A1 INTO THE CITY HOLDING FACILITY FOR THE ABOVE
  LISTED CHARGES. I HAD OFC ANDERSON ISSUE AND INSTANTER CITATION 1253022 TO A1.
  SGT HESTER COLLECTED ATS REMAINING FIREARMS AND PLACED THEM INTO THE PROPERTY ROOM
  FOR SAFEKEEPING, DUE TO ATS ACTIONS. THIS WAS NOT THE FIRST INCIDENT WHERE A1 HAS
 FIRED HIS WEAPON, OR BROUGHT IT OUTSIDE, IN REFERENCE TO IP1. THERE HAS NOT BEEN A
 SINGLE WITNESS TO VALIDATE OR CONFIRM ATS VERSION OF ANY OF THE INCIDENTS. I BELIEVED
 ATS FIREARMS NEEDED TO BE SECURED DUE TO HIS ACTIONS. SEE SGT HESTER'S SUPPLEMENT
  FOR FURTHER.
  DVR UTILIZED AND MARKED AS EVIDENCE.




 Report Officer                              Printed At
  132572/FREEMAN,ADAM GARRETT                 06/08/2020 15:47        Page 6 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 8 of 44 PageID #: 198




                                                                                                          Supplement No
                                                                                12-30853                  0001
   LUBBOCK POLICE DEPARTMENT
                                                                                Reported Date
                                                                                09/01/2012
                                                                               Rpt/lncident Typ
                                 P.O. BOX 2000
                                                                               MembertVDept ID#
                                 LUBBOCK, TX 79457                              THORNESBERRY,MICHAEL C
                                 Phone
                                 (806) 775-2801 (PHN)
                                 Fax
                                 (806) 775-2662 (FAX)
  Administrative Information
  Agency Report No Supplement No                                  Reported Date Reported Ti e From Date
  LUBBOCK PO ICE DEPARTMENT 12-30853 0001                         09/01/2012 05:42 09/01/2012
  From Time j Member#/Dept ID#                                    Assignment
  02:45 1 117304/THORNESBERR ,MICHAE CHASE                        SOUTH IGHT ALPHA ZONE 4
  Entered By Assignment                          RMS Transfer Prop Trans Stat
  162987 AUTOMATED RECORDS CENTER                Successful 1 S ccessful
  Approving Officer Approval Date                Approval Time
  79155 05/05/2017                               19:44:32
  Modus Operand!
  Crime Code(s)
 I IQUOR L WS
  Narrative
  POLICE RADIO CALL: CIVIL DISTURBANCE (AS CSO)
  I ARRIVED AT SAID LOCATION AND MET WITH OFC FREE AN. HE REQUESTED I TAKE PHOTOS OF THE
  SCENE.
 I TOOK PHOTOS OF THE FOLLOWING:
 -FRONT OF THE HOUSE
 -CIGARETTES AND LIGHTER IN DRIVEWAY
 -GLOVES AND FLASHLIGHT IN DRIVEWAY
 -2 SHELL CASINGS IN THE FRONT YARD
 -FRONT/ENTRY WAY
 -BULLET HOLE IN THE ENTRY WAY WALL
 -ENTRY HALLWAY
 -LIVING ROOM
 -DINING ROOM
 -EXIT HOLE IN THE DINNING ROOM WALL
 -KITCHEN AREA
 -BULLET HOLE IN KITCHEN WALL
 -GLASS THAT WAS BROKEN IN THE KITCHEN FLOOR
 -MAIN HALLWAY
 -BATHROOM
 -SOUTHEAST BEDROO
 -MAIN BEDROOM
 -THE FOUR FIREARMS THAT WERE TAKEN FROM THE HOUSE
 -CLOSEUPS OF THE SHELL CASINGS FROM THE FRONT YARD
 I WILL TURN IN MY FLASH CARD INTO THE ID DROP BOX AT THE FRONT DESK.
 DVR NOT USED DUE TO JUST TAKING PHOTOS.




 Report Officer                                      Printed At
  117304/THORNESBERRY,MICHAEL CHASE                  06/08/2020 15:47                     Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 9 of 44 PageID #: 199




                                                                                                                                                Supplement No
                                                                                                             12-30853                           0002
    LUBBOCK POLICE DEPARTMENT
                                                                                                             Reporte Date
                                                                                                             09/01/2012
                                                                                                              pf/lncident Typ
                                                  p.o. BOX 2000
                                                                                                            Member#/Dept ID#
                                                  LUBBOCK, TX 79457                                            NDERSON,JUSTIN JAMES
                                                 Phone
                                                  (806) 775-2801 (PHN)
                                                  (806) 775-2662 (FAX)
   Administrative Information
  Agency Report No Supplement No                                                          Reported Date             Reported Time I From Date
   LUBBOCK POLICE DEPARTMENT 12-30853 0002                                                09/01/2012                  05:47 09/01/2012
  From Ti e       MemberMDept ID#                                                         Assignment Entered By
   02:50          148070/ANDERSON,JUS IN JAMES                                            NARCOTICS SQUAD 2 16 987
  Assign ent                                             RMS transfer   Prop Trans Slat         Approving Officer
  AUTOMATED RECORDS CE TER                               Successful     Successful              79155
  Approval Date                     i Approval Time
   05/05/2017                        19:45:05
   Modus Operand!
  Cnme Code{s)
  LIQUOR LAWS
   Narrative
  I RECEIVED A POLICE RADIO CALL TO 3702 30TH ST APT A, REFERENCE TWO SUBJECTS FIRING GUNS
  AT ONE ANOTHER. UPON ARRIVAL, I OBSERVED DANIEL DUNN LYING ON HIS CONCRETE DRIVEWAY.
  I DID NOT OBSERVE ANY OTHER SUBJECTS IN THE AREA. HIS VEHICLE WAS PARKED FACING
  SOUTHWEST AND HE WAS LYING NEAR THE LEFT REAR WHEEL OF HIS VEHICLE. I OBSERVED A
  HANDGUN LAYING ON THE GROUND NEAR DUN 'S RIGHT LOWER LEG. I ADVISED HIM TO NOT REACH
  FOR THE WEAPON. HE WAS ON THE PHONE WITH OUR DISPATCHERS AND I ADVISED HIM TO
  DISCONNECT THE CALL. I RETRIEVED THE HANDGUN AND MADE IT SAFE BY DROPPING THE
  MAGAZINE AND DISCHARGING THE LIVE ROUND OF AMMO OUT OF THE CHAMBER. I PLACED THE
  MAGAZINE AND AMMO ON THE GROUND BEHIND DUNN'S VEHICLE. I PLACED THE HANDGUN IN MY
  WAISTBAND FOR SAFEKEEPING. I ASKED DUNN OF HE HAD BEEN SHOT AND HE SAID THAT HE HAD
  NOT BEEN SHOT. HE WAS EXTREMELY INCOHERENT AND HE WAS BREATHING VERY FAST. HE TOLD
  ME THAT HE FELT "LIGHT-HEADED". I ASKED HIM TO SIT UP A D TELL ME WHAT HAD HAPPENED. HE
 WOULD NOT COOPERATE WITH MY REQUEST. HE INITIALLY TOLD ME HE HAD A ROOMMATE THAT
 WAS ARMED INSIDE THE RESIDENCE. HE LATER STATED THAT THERE WAS NOBODY INSIDE HIS
 RESIDENCE.

 OFC. FREEMAN ARRIVED ON SCENE AND I ASSISTED HIM WITH DOING A PROTECTIVE SWEEP OF
 DUNN'S RESIDENCE TO MAKE SURE THERE WAS NOT ANOTHER SUBJECT INSIDE THE RESIDENCE.
 WE DID NOT OBSERVE ANYBODY INSIDE THE RESIDENCE. OFC. IRBY ARRIVED ON SCENE AND TOOK
 POSSESSION OF DUNN'S HANDGUN AND PLACED IT INTO THE TRUNK OF HIS PATROL VEHICLE. EMS
 ARRIVED ON SCENE AND BEGAN CHECKING DUNN FOR A Y INJURIES. THEY PLACED HIM ONTO A
 STRETCHER AND PUT HIM INTO THE BACK OF THE AMBULANCE. WHILE IN THE AMBULANCE, EMS
 PERSONNEL YELLED AT ME AND SAID THEY NEEDED ASSISTANCE WITH DUNN. DUNN WAS TRYI G
 TO GET UP OFF OF THE STRETCHER. I RAN TO THE AMBULANCE AND TOLD DUNN TO COMPLY WITH
 THE EMS PERSONNEL BECAUSE THEY WERE TRYING TO HELP HIM. HE WAS YELLING AND TRYING TO
 GET UP. HE SEEMED VERY INCOHERENT. I TOOK MY LPD ISSUED X26 TASER A D REMOVED THE
 CARTRIDGE. I PLACED THE TASER AGAINST DUNN'S SIDE A D TOLD HIM IF HE DID NOT COMPLY I
 WOULD TASE HIM. DUNN IMMEDIATELY BECAME CALM AND SEEMED TO UNDERSTA D THE
 WARNING. TO THIS POINT, DUNN HAD BEEN VERY UNCOOPERATIVE. THE TASER SEEMED TO MAKE
 HIM COMPLIANT. DUNN THEN REFUSED ALL MEDICAL TREATMENT AND EXITED THE AMBULANCE.
 DUNN DID NOT APPEAR TO HAVE ANY INJURIES. I THEN BEGAN TO TALK TO DUNN AGAIN AND ASK
 HIM WHAT HAPPENED. HE WOULD NOT ANSWER ANY OF MY QUESTIONS. OFC. PLACED DUNN INTO
 HANDCUFFS AND PUT HIM INTO THE BACK SEAT OF HIS PATROL VEHICLE.

 I MADE CONTACT WITH JESSICA MARTI EZ, THE RESIDENT OF 3707 30TH ST APT B. SHE ADVISED
 Report Officer                                                         Printed At
  148070/ANDERSON,JUS IN JAMES                                          06/08/2020 15:47                               Page 1 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 10 of 44 PageID #: 200




                                                                                  Supplement No
                                                                12-30853          0002
    LUBBOCK POLICE DEPARTMENT
    Narrative
  SHE HAD HEARD THREE GUN SHOTS. ONE GUNSHOT FOLLOWED BY TWO GUN SHOTS SEVERAL
  SECONDS AFTER THE FIRST ONE. SHE ADVISED THAT SHE HAD BEEN INSIDE HER RESIDENCE WHEN
  SHE HEARD THE SHOTS. I ASKED HER IF SHE HAD HEARD A VEHICLE LEAVING THE SCENE AND SHE
  SAID SHE HAD NOT. SHE ADVISED THAT SHE HAD NOT SEEN WHAT HAPPE ED, ONLY HEARD THE
  GUN SHOTS. I THEN MADE CONTACT WITH ALMON WILLIAM COLE, THE RESIDENT OF 3705 30TH ST
  APT A. HE ADVISED HE HAD HEARD THREE TO FOUR GUN SHOTS, BUT HE HAD SEEN NOTHING.
  AFTER FURTHER I VESTIGATION, SGT. HESTER ADVISED OFC. FREEMAN TO WRITE THE INITIAL
  REPORT. OFC. FREEMAN ASKED ME IF I WOULD TRANSPORT AND BOOK DUNN INTO THE CITY OF
  LUBBOCK HOLDING FACILITY FOR HIM. I TRANSPORTED DUNN AND BOOKED HIM IN FOR OFC.
  FREEMAN.




  Report Officer                             Printed At
  148070/ NDERSON,JUSTIN JAMES               06/08/2020 15:47       Page 2 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 11 of 44 PageID #: 201




                                                                                                                                    Supplement No
                                                                                                                12-30853            0003
    LUBBOCK POLICE DEPARTMENT
                                                                                                            Reported Date
                                                                                                                09/01/2012
                                                                                                            Rpt/lnci ent Typ
                                          P.O. BOX 2000
                                                                                                            Membert//Dept ID#
                                          LUBBOCK, TX 79457                                                     HESTER,GRADY "ROSS"
                                         Phone
                                          (806) 775-2801 (PHN)
                                         Fax
                                          (806) 775-2662 (FAX)
   Administrative Information
  I Agency                                            1 Report No         Supplement No   Reported Date Reported Time From Date
  | LUBBOCK POLICE DEPARTMENT | 12-30853                                    0003          09/01/2012 05:52 09/01/2012
   Fro Ti e        MemberWDept ID#                                                        Assign ent
   02:53           17573/HESTER,GR DY "ROSS"                                              SOUTH DAY A PHA ZONE 4
   Entere By               Assignment                               1 RMS Transfer            Prop Trans Slat
   162987                  AUTOMATED RECORDS CENTER                 |Successful |Successful
   Appro ing Officer                    l Approval Date              Appro al Time
   79155                                I 05/05/2017                 19:45:44
   Modus Operand!
   Crime Co e(s)
   LIQUOR LA S
   Narrative
  POLICE RADIO CALL TO 3703 30TH STREET REGARDING SHOTS BEING FIRED AT THIS LOCATION. I
  WENT TO THE SCENE BECAUSE THIS HAS BEEN AN ON-GOING PROBLEM AT THIS ADDRESS.
  I ARRIVED AT THE SCENE. I SAW DANIEL DUNN BEING TREATED BY EMS AND HE WAS LAYING ON A
  STRETCHER. HE WAS THRASHING ABOUT AND WAVING HIS HANDS AND ARMS. HE WAS CRYING AND
  GASPING FOR AIR AND HE WAS SWEATING PROFUSELY. HE WAS HOLLERING AT NO ONE IN
  PARTICULAR. I BELIEVED HE WAS ON SOME SORT OF MEDICATION OR POSSIBLY UNDER THE
  INFLUENCE OF SOME ILLEGAL NARCOTIC OR HALLUCINOGENIC SUBSTANCE. HIS SPEECH WOULD
  TRAIL OFF INTO JIBERISH. HE WOULD LAPSE I TO A PROFANITY LACED TIRADE TOWARD OFFICERS
  AT THE SCENE. DUNN SAID HE WAS DIZZY AND I SAID HE THOUGHT HE WAS GOI G TO PASS OUT.
  HE WAS PLACED INTO THE AMBULANCE AND WAS BEING STABILIZED BY THE PARAMEDICS WHEN
  THEY ASKED FOR ASSISTANCE. DUNN WAS VERBALLY ABUSIVE AND REFUSED TO COOPERATE WITH
  THE PARAMEDICS. OFFICER ANDERSON PLACED HIS LPD ISSUED TASER ONTO THE RIGHT SIDE OF
  DUNN'S TORSO. DUNN STOPPED THRASHING ABOUT WHEN HE REALIZED THE TASER WAS PLACED
  ON HIM. DU N TOLD THE PARAMEDICS THAT HE DID NOT WANT THEIR SERVICE AND THEY
  RELEASED HIM FROM THEIR CARE. O CE HE GOT TO THE DRIVEWAY, HE COLLAPSED TO THE
  GROUND AND BURIED HIS HEAD INTO HIS HANDS.
  DUNN SAID HE WAS A MARINE. I BELIEVED DUNN KNEW HE WAS ABOUT TO BE TRANSPORTED TO
  THE HOSPITAL AND HE KNEW THEY WOULD DRAW BLOOD AND WHATEVER SUBSTANCE HE WAS ON
  WOULD BE DISCOVERED. THIS WOULD PLACE HIS MARINE CORPS CAREER IN JEOPARDY..
  DUNN REFUSED TO TELL OFFICERS AT THE SCENE WHAT HAPPENED. HE REFUSED TO COOPERATE
  AND ONLY WANTED HIS PHONE. I BELIEVED DUNN WAS AN OBVIOUS DANGER TO HIMSELF AND
  OTHER DUE TO HIS IMPAIRED PHYSICAL AND MENTAL STATE. HE WAS AN OBVIOUS DANGER TO
  HIMSELF AND OTHERS WHEN HE READILY ADMITTED TO OFFICERS AT THE SCENE THAT HE FIRED
  SHOTS FROM A HANDGUN IN THIS MUNICIPALITY.

  I HAD OFFICERS DETAIN DUNN AND HE WAS PLACED IN THE BACKSEAT OF OFFICER FREEMAN'S CAR
  FOR HIS PROTECTION AND THE PROTECTION OF OTHERS.
  ONCE DUNN CALMED DOWN, HE REPORTED A SUBJECT HAD COME TO HIS HOUSE AND FIRED A SHOT
  AT HIM THROUGH THE OPEN FRONT DOOR WHICH HE A SWERED. DUNN SAID HE WE T AND GOT
  HIS GUN AND FIRED ROUNDS AT THE TRUCK THAT WAS FLEEING THE SCENE ON A PUBLIC ROADWAY
  EVEN THOUGH THE TRUCK WAS NO LONGER A THREAT TO HIM.

  Report Officer                                                        Printed At
  17573/HES ER,GRADY "ROSS"                                              06/08/2020 15:47                             Page 1 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 12 of 44 PageID #: 202




                                                                                   Supplement No
                                                                  12-30853         0003
    LUBBOCK POLICE DEPARTMENT
    Narrative
  THIS SCENARIO HAS BEEN A COMMON THEME AT THIS LOCATION WHERE DU N IS THE REPORTED
  VICTIM AND THERE IS NO ONE ELSE AROUND TO VERIFY OR SUBSTANTIATE DUNN'S STORY OF
  VICTIMIZATION.
  I DID SEE A BULLET HOLE IN THE FOYER WALL. HOWEVER THERE WERE NO BULLET HOLES IN
  EITHER OF THE DOORS. THIS LED ME TO BELIEVE THAT THE SHOT CAME FROM INSIDE OF DUNN'S
  RESIDENCE AND NOT OUTSIDE FROM AN INTRUDER. THE FRONT WOODEN DOOR AND THE OUTSIDE
  GLASS DOOR WOULD NOT OPEN WIDE ENOUGH FOR THE BULLET TO PASS UNIMPEDED.
  TWO DIFFERENT SETS OF WITNESSES HEARD THE SHOTS BUT DID NOT HEAR A TRUCK SPEEDING
  AWAY FROM THE SCE E. THERE WERE NO ACCELERATION MARKS FROM ANY TIRES IN FRONT OF
  DUNN'S RESIDENCE INDICATING A VEHICLE WAS SPEEDING AWAY FROM THE SCENE AS DUNN
  REPORTED. COMMON SENSE WOULD DICTATE THAT A DRIVER WOULD SPEED AWAY FROM A SCENE
  WHERE HE IS BEING SHOT AT. DUNN HAD RECENTLY BROKEN UP WITH HIS GIRLFRIEND. IN READING
  THE TEXT MESSAGES BETWEEN DUNN AND HIS GIRLFRIEND, AT ONE POINT SHE CALLED DUNN
  "CRAZY".

  I BELIEVE DUNN STAGED THIS I CIDENT IN AN EFFORT TO DRAW ATTENTION TO HIMSELF AND ALSO
  TO WIN BACK HIS GIRLFRIEND.
  TWO SPENT SHELL CASING WERE FOUND NEAR WHERE DUNN'S TRUCK WAS PARKED. THESE
  WHERE PHOTOGRAPHED BY OFFICER MICHAEL THORNSBERRY AND I TOOK POSSESSION OF THE
  CASINGS. I ALSO TOOK POSSESSION OF FOUR RIFLES IN THE HOUSE FOR SAFEKEEPING. I TOOK
  POSSESSION OF DUNN S GEORGIA CO CEALED HAND GUN LICENSE BECAUSE OF HIS WILLINGNESS
  TO VIOLATE HANDGUN STATUTES OF THIS STATE.
  I WILL TURN THESE ITEMS INTO THE LPD PROPERTY ROOM. DUNN WAS GIVEN A RECEIPT FOR THE
  ITEMS IN SAFEKEEPING.




  Report Officer                               Printed At
  17573/HESTER,GRADY "ROSS"                    06/08/2020 15:47      Page 2 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 13 of 44 PageID #: 203




                                                                                                          Supplement No
                                                                                   12-30853               0004
    LUBBOCK POLICE DEPARTMENT
                                                                                  Reported Dale
                                                                                   09/12/2012
                                                                                  Rpt inddent Typ
                                  P.O. BOX 2000
                                                                                  Member#/Dept ID#
                                  LUBBOCK, TX 79457                               MOODY,JOE FOSTER
                                  Phone
                                  (806) 775-2801 (PHN)
                                  Fax
                                  (806) 775-2662 (FAX)




  EVIDENCE:
  Apple iPhone
  Carrier: 214-850-3866
  IMEI: 01 300800 793797 0
  NARRATIVE:
  On 09/07/2012, Det. J. Steen brought the above listed phone to the ID Section for processing. Det. Steen
  provided a signed consent to search form for the above listed phone. I will turn the signed consent to search form
  into Records as a trailing document.
  I imaged the phone using Susteen s SecureVie 3.5 and Paraben's De ice Seizure. I generated a Susteen report
   and a Paraben report for the above listed phone.

  The Susteen report and the Paraben report were placed on the ID Section server.

  I returned the phone to Det. Steen.




  Report Officer                                          Printe At
  112604/MOUDY, OE FOSTER                                 06/08/2020 15:47                  Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 14 of 44 PageID #: 204




                                                                                                                 Supplement No
                                                                                         12-30853                0005
    LUBBOCK POLICE DEPARTMENT
                                                                                        Reported Date
                                                                                        09/13/2012
                                                                                        Rpt/lncident Typ
                                       P.O. BOX 2000
                                                                                        MembenWDept ID#
                                       LOBBOCK, TX 79457                                STEEN,JEREMY MICHAEL
                                       Phone
                                        (806) 775-2801 (PHN)
                                       Fax
                                        (806) 775-2662 (FAX)




  *******************************************************************************

  All Related Cases: 12-26438, 12-26671, 12-26219, 12-24632, 12-24633, 12-28034 and 12-28277, 12-29465
  *******************************************************************************

  Relationships:
  Christian Marshall and Hailey Carlson use to date.
  Daniel Dunn and Hailey Carlson dated after she ended the relationship with Christian.
  Hailey has now ended the relationship with Daniel.
  Rick Dunn is Daniel Dunn's father.
  Barry Carlson is Hailey Carlson's father.
  A******************************************************************************

  September 3, 2012
  I had multiple voicemails on my office phone today apparently regarding this case. There were messages from
  Rick Dunn, Daniel Dunn and Barr Carlson. I called each of them back and left voice messages for them to return
  my call.

  I never heard back from any of the callers.

  September 5, 2012
  I received a call fro Hailey Carlson. She asked if I knew what was going on and why Daniel was arrested. I
  Report Officer                                                    Printed At
  117 69/STEEN, EREMY MICHAEL                                        06/08/2020 15:47              Page 1 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 15 of 44 PageID #: 205




                                                                                                          Supplement No
                                                                                    12-30853              0005
    LUBBOCK POLICE DEPARTMENT
    Narrative
   checked the LPD name file and located no new case numbers under Daniel's name. She stated something
   happened between Chris and Daniel and she was unsure of the details, but knew that shots had been fired. She
   further stated she had text messages from Chris talking about the incident. I told Hailey I would most likely be
   assigned the case and I would call and let her know what was going on when I could locate the case.

   September 6, 2012
   I received a call from Rick Dunn, Daniel s father. Rick was upset with Daniel being arrested and told me he was
  going to record our conversation. I allowed Rick to continue and he explained he felt Daniel was wrongfully
   arrested and threatened internal investigations as well as military investigations and Congressional hearings. He
   stated the feds were now involved and, in my opinion, attempted to intimidate me by his role in an unknown
  federal agency. I allowed Rick to give me his "suggestions" as he referred to them. I then advised Rick I would
  work this case as thoroughly as I had all the previous cases involving Daniel and every other case I am assigned
  to investigate. I advised Rick I would not answer the questions he demanded answers to nor would I provide him
  with the DVR videos and payroll check stubs of involved officers as he demanded.

  I was able to locate this case searching Daniel's address. I provided Rick with the Case number. I observed the
  case to be assigned to a PSO. I requested Sgt English reassign the case to me and advised him I would
  investigate the case.

  I then received a call from attorney Fred Stangl. He stated he was representing Christian (Chris) Marshall. He
  stated he had just had a meeting at his office with Chris and Officer Freeman regarding this case. I asked why
  Patrol Officer Freeman would go to his office and meet with him and Chris. He stated the night of this incident
  Officer Freeman responded to Chris' house and located a note taped to the front door. The note read they would
  not answer the door for the police and to contact Fred and prov ded the phone number. He stated Officer
  Freeman contacted him and requested to meet with Chris and his attorney, Fred. They met five (5) days later at
  Fred's office when Freeman was off duty. I asked Fred if Chris provided any sort of official statement to Officer
  Freeman to which Fred stated they just spoke and Freeman would fill me in on the details via an email. Fred
  stated Freeman knew I was working the previous cases and provided Fred with my contact information. Fred
  stated Chris denied any involvement whatsoever and was never even at Daniel's house at the time of the offense.
   He stated Chris left the note simply because he was tired of being harassed by patrol officers every time Daniel
  called the police. I advised Fred I needed to obtain an actual statement from Chris regarding this case. Fred
  agreed to meet with me at 1530 hours tomorrow (09/07/12) at his office.
  I called and spoke with Hailey Carlson. I aske Hailey if she still had the text messages from Chris to which she
  stated she did. She agreed to come to the Lubbock police department tomorrow (09/07/12) at 1430 hours to
  provide a statement and allow me to view the text messaged and possibly have her phone imaged.

  Around 2130 hours I received a call on my work cell phone from Hailey. She was concerned because she stated
  Chris had recently returned some of her belongings from when they were together. In these belongings was a
  shirt that she had bought for Chris when they were dating. She stated the shirt was covered in blood and she did
  not know why it was there, whose blood it was or why Chris gave her a bloody shirt.

  September 7, 2012
  I called Daniel Dunn and stated I wished to obtain a statement from him this morning regarding this case. He
  agreed and stated he would be at the police department at 1000 hours. A few moments later Daniel called back
  and stated he would not be there at 1000 hours and asked me to call his attorney Robert (Bob) Jones and
  provided me with the office number.

  I called and spoke with Bob ia telephone. I explained the importance of my obtaining a statement from Daniel.
  Bob agreed to allow Daniel to speak with me today in his office at 1000 hours. He stated he would not allow the
  state ent to be recorded or written. I agreed.

  I met with Daniel and Bob at Bob's office. We spoke privately in Bob's office. Daniel stated he had not consumed
  any alcohol or narcotics and was not intoxicated the night he was arrested. Bob advised Daniel has sought

  Report Off cer                                           Printed At
  117469/STEEN,JEREMY MICHAEL                              06/08/2020 15:47               Page 2 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 16 of 44 PageID #: 206




                                                                                                                Supplement No
                                                                                        12-30853                0005
     LUBBOCK POLICE DEPARTMENT
    Narrative
   medical treatment for his skin condition. He stated Daniel did not and does not have track marks as patrol officers
   documented in their reports. He stated it is a skin condition similar to a staph infection. I observed Daniel to
  have a large number of open, red wounds all over his legs, arms and face. Daniel went to Covenant Medical
  Group, 7601 Quaker, and was diagnosed with a skin condition. Bob maintains these wounds were what patrol
  officers mistook as track marks. Bob provided me with a report from Covenant Medical Group. I will place that
  into the records section to be kept as evidence. I observed Daniel's entire body including arms, legs, hands, feet
  and toes for track marks. I did not observe any track marks. I did observe a large number of these open red
  wounds all over his body.

   Furthermore, Bob advised he had Daniel take a urine drug test that same day, September 02, 2012. This was the
   day after Daniel as arrested. Those results were all negative for all narcotics. Bob also provided me with a
  copy of that record which will be placed into the records section as a trailing document to be kept as evidence.
  Bob further stated he had since sent Daniel to take a hair follicle test for narcotics. This test also revealed
  negative results for all narcotics. Bob stated he did not have a copy of that result, but would get me a copy as
  soon as possible.

  I asked Daniel to tell me what happened during this incident. Daniel stated he was at home alone and asleep in
  his room. He stated he heard knocking at his door and grabbed his handgun. He stated he walked to the door
  and asked who it was. Daniel stated he was unable to see who it was through the peephole. Daniel stated the
  person on the other side of the door identified themselves as a Lubbock Police Officer. Daniel stated he put his
  firearm down and opened the door. Daniel stated as soon as he opened the oor he saw Chris Marshall standing
  on the front porch less than five (5) feet from him. (Investigator's note: Daniel measured this by saying Chris was
  approximately the same distance from him as Bob Jones was currently sitting. This was less than five feet.)
  Daniel stated he as no able to clearly see Chris, e en though he as unable to see him through the peephole.
   Daniel stated Chris immediately shot at him, narrowly missing his left arm. He stated the bullet lodged into the
  kitchen wall after passing through two other walls.

  Daniel stated Chris then ran towards his pickup at which point Daniel retrieved his firearm and returned fire.
  Daniel fired two shots, both missing Chris.

  Daniel stated he immediately called 911 at which point patrol officers respon ed. According to the patrol officer's
  investigation, they observed a phone call made to the nonemergency police number just four (4) minutes prior to
  the 911 call and ende a couple seconds into the phone call. This is inconsistent with Daniel's state ent and
  would indicate he is fabricating the story. I asked Daniel about this call. He stated he did not place the call and it
  must have been diale on accident. He explained he had called the jails and dispatch earlier that day to ascertain
   if Chris had been arrested. He state the call as not a phone call, but a "facetime" call. He stated he would
  never try to "facetime" call dispatch as it does not work with landlines anyway. Daniel stated he must have
  redialed the last outgoing call by mistake.
  Daniel agreed to have his phone imaged for me to verify this information. Daniel signed a consent to search
  digital evidence form.

  Bob Jones further stated Daniel had a recorded phone call from Chris in which Chris threatens Daniel. Bob
  agreed to get me a copy of the recording as soon as possible.
  I asked Daniel if the bullet that he claims Chris shot at him was still in the wall of his residence. Daniel stated as
  far as he knew it was. I explained there was no docu entation advising patrol officers removed or even locate
  the bullet. Daniel agreed to later sign a consent to search his residence and have the ID section go attempt to
  retrieve the round later today. I advised him I would contact him later today to schedule that. Bob Jones agreed
  and told Daniel to allow police to retrieve the bullet, but limit the search to only that. Daniel stated he understood.


  I went to the LPD property room and checked out the handwritten note by Chris, Daniel's phone and Daniel's
  Georgia weapons carry license. I observed the note left by Chris. This note was found by Officer Freeman on the
   front door of Chris' residence the night of this incident. I observed the note to read "Dear Cops, We are not going
  to answer our oor...For any reason. If you still feel the need to tal to someone about this call Fred Stangl at
  Report Officer                                              Printed At
  117469/STEEN,JEREMY MICHAEL                                 06/08/2020 15:47                Page 3 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 17 of 44 PageID #: 207




                                                                                                             Supplement No
                                                                                     12-30853                0005
    LUBBOCK POLICE DEPARTMENT
    Narrative
   806-765-7370. Sorry for any inconvenience. "

  I took Daniel's phone and the signed consent form to Detective Moudy in the ID section. Moudy stated he would
  image the phone and contact me when it is complete.

   I asked Sgt English to assist me with the investigation and accompany Detective Leal in retrieving the bullet from
  Daniel's house. Sgt English stated he would call Daniel and coordinate it. Sgt English later advised me he called
  Daniel and received his voicemail. Sgt English never heard back from Daniel and again called him. Daniel this
  time answered the phone and told Sgt English he would need to speak with his attorney first. Daniel stated he
  would have Bob call Sgt English right back. Neither Daniel nor his attorney ever returned Sgt English's phone call.

  Hailey Carlson showed up for her scheduled appointment. Upon speaking with Hailey she agreed to provide an
  audio statement. She stated she and Daniel are no longer dating. She stated she has asked Daniel to stop
  texting her; however, he still sends her messages and calls her. She stated Daniel's mother called her and told
  her Daniel was arrested. She told Hailey that Chris had gone to Daniel's house and shot at Daniel. She asked
  Hailey if she knew an attorney. Hailey stated this is the only information she knew about the incident.
  Hailey stated on September 05, 2012 around 1142 hours Chris sent her a text message and told her Daniel was
  arrested and what Daniel had said to police. Hailey stated she has no idea how Chris would have all this
  information if he was not there. She agreed to allow me to image her phone and signed a consent to search form.


  I spoke with Detective Moudy in the LPD ID section. He stated Daniel's phone was still being imaged and it would
   be another four (4) hours. Moudy stated he would not be able to get to Hailey's phone until Monday.

  Hailey stated she needed her phone this weekend and did not want to leave it over the weekend. I photographed
  the text messages with my LPD issued camera. I will upload those images to the LPD server to be kept as
  evidence. I returned Hailey's phone to her.

  Hailey also brought the aforementioned bloody shirt. She stated she asked Chris about the shirt and he explained
   the blood was from the night he was beat up in the depot district. As a precautionary measure, I took custody of
  the shirt and will place it into the LPD property room to be kept as evidence.

  I will upload Hailey's statement to the LPD server to be kept as evidence. See that statement for further details
  and accuracy.

  Attorney Bob Jones came to the Lubbock Police Department and dropped off a flash drive containing the recorded
   phone call and the remaining lab results. I uploaded the phone call to the LPD server to be kept as evidence. I
  reviewed the call and heard what appeared to be Chris and Daniel yelling and cursing at each other. There is no
  date or time stamp on the call. At the conclusion of the call it appears Chris threatens to stab Daniel. I observed
  the lab documents to show a negative result for all narcotics. I will place these results into the LPD records
  section as a trailing document to be kept as evidence.

  I met with Fred Stangl and Chris Marshall at Fred's office. Chris agreed to provide an audio statement. Upon
  speaking with Chris, I advised him he was not under arrest and was free to leave at anytime. Furthermore, I
  advised Chris if at any point he wanted to end the inter iew or speak privately with his attorney, Fred, that he had
  that right. I explained I would exit the room with my recorder and allow them to speak in private. He stated he
  understood and agreed to speak with me.

  Chris stated he had no idea what Daniel is talking about. He stated he has never been to Daniel's house, nor
  would he. Chris stated he fears Daniel and thinks he is not mentally stable. Chris said he believes Daniel would
  kill him if he went to his house. Chris denied ever going to Daniel's house that night and stated he was at home
  with some girls. He stated he did not know their names, but would work on getting me the names.

  Chris explained he put the note on the door due to the police routinely knocking on his door at night because of
  Report Officer                                            Printed At
  117469/STEEN,JEREMY MICHAEL                               06/08/2020 15:47                Page 4 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 18 of 44 PageID #: 208




                                                                                                           Supplement No
                                                                                    12-30853               0005
     LUBBOCK POLICE DEPARTMENT
    Narrative
  false allegations by Daniel. He stated his mother suggested he put a note out and just not answer the door
   anymore.

   I told Chris about the text message I saw on Hailey's phone. I asked Chris how he had so much information and
  details about this case if he was not there. Daniel previously told me he only spoke with his family about the
  incident, so Chris would ha e no way of knowing. Chris and Fred explained Officer Freeman contacted Fred via
  the number left on the note. Officer Freeman scheduled an appointment and met with Fred and Chris on
  September 5th. Officer Freeman spoke with them in le'ngth regarding this case and the details surrounding it.
  Officer freeman also advised Fred I was the primary detective working the previous cases and had knowledge of
  the situation. Freeman told them he would get with me and forward the information he obtained though this
  meeting.

  I will upload Chris' statement to the LPD server to be kept as evidence. See his statement for further details and
  accuracy.

  Following his statement, I offered Chris a polygraph examination. Fred stated he would talk with Chris about the
  polygraph and let me know.

  September 10, 2012
  Fred Stangl called and stated Chris would be willing to ta e a polygraph e amination. I spoke with CpI Treadway
  and she scheduled an appointment for Tuesday, September 18, 2012 at 0900 hours.

  I located and marked Officer Freeman's DVR as evidence. Soon after Officer Freeman arrives on scene the body
  microphone is deactivated.

  I was unable to locate any DVR for Officer Aven.

  I located and marked Officer Irby's DVR as evidence. It appears as though Irby's video corrupts around minute
  16. After this point I am unable to get it to play.

  I located and marked Officer Anderson s DVR as evidence. His body microphone is also intermittent and is
  deactivated soon after his arrival on scene.

  I located and marked Officer Brandon Jones' DVR as evidence. His body microphone is also intermittent during
  his time on scene.

  September 11, 2012
  Detective Moudy advised he had finished imaging and I could now release the phone. I went to the ID section
  and obtained the phone.

  I reviewed the data from the phone image. I observed over 20, 000 text messages as well as photographs and
  phone logs. Prior to returning the phone I examined the actual phone. I first noticed the wallpaper on Daniel's
  iPhone to be a photograph of him and Hailey. This is peculiar as they have broken up and Daniel is not supposed
   to have any contact with Hailey. I then observed numerous photographs of Hailey and of Daniel and Hailey
  together. Daniel even had an entire photo album titled "Hailey" containing proactive photos of her.

  I located numerous recent text messages between Daniel and Hailey. In those messages Daniel is attempting to
 convince Hailey to talk to him and explain why they should be together. Hailey did not appear very receptive and
 even tells Daniel she thinks he is crazy like Chris.

 Lastly, I observed the phone call history of Daniel's phone. I observed the call to the nonemergency police
 number 896-775-2865 only four (4) minutes before he called 911. This call was placed as a facetime call and
 ended after a few seconds. Daniel previously stated this was an accidental redial of that number and stated he
 called that number earlier that day. However, I did not observe a y recent calls to that number on his phone other
  Report Off cer                                           Printed At
  117469/STEEN,JEREMY MICHAEL                              06/08/2020 15:47               Page 5 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 19 of 44 PageID #: 209




                                                                                                             Supplement No
                                                                                      12-30853               0005
     LUBBOCK POLICE DEPARTMENT
     Narrative
    than that one call. There was a call to the city jail and the county jail as he stated, but no call to dispatch.
   Therefore, the only way that number could have been called would have been for Daniel to punch the numbers via
    the keypad and then pressing the facetime button instead of the call button.

   I went to speak with Daniel s attorney Bob Jones at his office. I returned Daniel s phone and his Georgia
   weapon's carry license to Bob. He stated he would return them to Daniel. I then as ed Bob why Daniel was
   uncooperative on Friday regarding the ID section retrieving the bullet from his house. Bob stated he did receive
   another call from Daniel asking about it. Bob stated he again told Daniel that they ha already discussed this and
   to allow the police to retrieve the bullet. I explained to Bob that Daniel never returned Sgt English's call and the
   bullet has still not been retrieved. I then expressed my concern to Bob that Daniel had perhaps fabricated this
   entire story. I explained my findings on Daniel's phone and stated it appeared as though Daniel may be trying to
   get Hailey's attention by this allegation. Bob stated he would speak with Daniel and call me later.

   Bob Jones called my work cell phone an stated he had talked with Daniel. Bob stated Daniel did not admit" to
   fabricating the entire story; however, he stated Daniel is moving out of Lubbock and wanted the investigation to
   cease. He stated Daniel wants to just let the whole thing go an leave it all behind him.

   Due to the totality of the circumstances, I do not believe Daniel Dunn was intoxicated or on narcotics during this
  incident. Daniel has presented evidence to show that no narcotics were in his system. I believe Daniel's actions
  were a facade and done in an attempt to convince officers he was in "shock" and scared after allegedly being shot
   at. I do not believe Chris was ever even at Daniel's house and I believe Daniel has made these allegations in an
  atte pt to win over Hailey.

   I spoke with Municipal court and advised them of the evidence I have obtained and my concern for the citation of
  Public Intoxication instantere against Daniel Dunn. I requested they dismiss the citation in the interest of justice.

  Furthermore, upon completion of this investigation I do not believe a polygraph examination of Christian is
  necessary at this time. I belie e the evidence against Daniel has shown these allegations were fabricated in an
  attempt to win over Hailey. I will forward this information to the Lubbock CDA s office regarding the previous
  cases involving Chris and Daniel.

  This case will be presented to the Lubbock CDA's office for the consideration of the charge of Discharging a
  Firearm within a Municipality.

  Case Status: AA




  Report Officer                                            Printed At
  117469/STEEN,JEREMY MICHAEL                               06/08/2020 15:47               Page 6 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 20 of 44 PageID #: 210




                                                                                              Supplement No
                                                                       12-30853               0006
     LUBBOCK POLICE DEPARTMENT
                                                                       Reported Date
                                                                       09/13/2012
                                                                       Rpt/lnddent Typ
                                P.O. BOX 2000
                                                                       MembenWDept ID#
                                LUBBOCK, TX 79457                      STEEN,JEREMY MICHAEL
                                Phone
                                 (806) 775-2801 (PHN)
                                Fax
                                 (806) 775-2662 (FAX)




  Supplement written to index property




  Report Officer                                    Printed At
  117 69/STEEN,JEREMY MICHAEL                       06/08/2020 15:47            Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 21 of 44 PageID #: 211




                                                                                                                                              Supplement No
                                                                                                            12-30853                           0007
     LUBBOCK POLICE DEPARTMENT
                                                                                                           Reported Date
                                                                                                           09/14/2012
                                                                                                           Rpl lncident Typ
                                           P.O. BOX 2000
                                                                                                          Member#/Dept ID#
                                          LUBBOCK, TX 79457                                                F EEMAN,ADAM GARRET
                                          Phone
                                           (806) 775-2801 (PHN)
                                          Fax
                                           (806) 775-2662 (FAX)
    Administrative Information
   Agenc                                                Report No        Supplement No   Reporte Date             1 Reported Time
    LUBBOCK PO ICE DEPARTMENT                           12-30853            0007         09/14/2012                  00:16
  f Location                                                                                                                   1 C',y
  I 1217 VE K                                                                                                                       Lubbock
   ZIP Code           From Date                 From Ti e    to Date          To                        Time                                            I
  |79401 1 09/05/2012                          1 15:: 00 |   09/05/2012       16:00                                                              1
   Member#/Dept ID#                                                        Assignment                                                   j Entered By
    132572/FREEMAN, DAM GARRET                                             HOMICIDE/AGG ASS UL SQUAD                                      162987
   Assignment                                         RMS Transfer     Prop rans Stat         Approving Officer
   AUTOMA ED RECORDS CE TER                         | Successful [Successful                   79155
   Ap roval Date             I Approval Time
    05/05/2017               I 19:50:02
    Modus Operand
   Crime code{s)
      IQUOR L WS
    Narrative
  ON THE IGHT OF THIS INCIDENT, SGT HESTER WAS ON SCENE DUE TO THIS BEING ANOTHER CALL
  INVOLVING THE SAME SUBJECTS. SGT HESTER WAS AWARE OF THE NOTE LOCATED ON CHRIS
  MARSHALL S DOOR. I ADVISED SGT HESTER I WANTED TO CONTACT FRED STANGL AND MEET WITH
  CHRIS IN REFERENCE TO THIS I CIDENT, DUE TO CHRIS NOT BEING A SUSPECT. SGT HESTER
  ADVISED I COULD MEET WITH FRED AND CHRIS REGARDING THIS INCIDENT IF THEY CHOSE TO MEET
  WITH ME. SGT HESTER WAS AWARE OF THE MEETING AND CLEARED ME TO SPEAK WITH FRED AND
  CHRIS.
  ON 09-05-2012 AT APPROXIMATELY 0833 HOURS I CONTACTED FRED STANGL IN REFERENCE TO THIS
  CASE A D INCIDENT. I ADVISED FRED THERE WAS A NOTE LEFT ON CHRIS' DOOR ADVISING TO
  CONTACT HIM. I ADVISED FRED I NEEDED TO SPEAK WITH CHRIS REGARDING THIS INCIDENT. I
  ADVISED FRED FOR THIS INCIDENT, CHRIS WAS NOT LISTED AS A SUSPECT, BUT AS AN INVOLVED
  PARTY, BY MENTION OF HIS NAME ALONE. FRED ADVISED HE WOULD CONTACT CHRIS AND SET UP A
  TIME WHEN CHRIS WAS AVAILABLE.
  FRED CALLED ME BACK AT APPROXIMATELY 1047 HOURS AND ADVISED CHRIS WAS WILLING TO MEET
   WITH ME. FRED ADVISED CHRIS HAD A FULL SCHEDULE OF CLASSES AND WOULD NOT BE
  AVAILABLE UNTIL THE AFTERNOON OF 09-06-2012. FRED OFFERED A MEETING TIME OF 1500 HOURS
  AND I ADVISED FRED THAT WOULD BE A GOOD TIME.
  ON 09-06-2012 AT APPROXIMATELY 1500 HOURS, I MET WITH CHRISTIAN MARSHALL, IP1, AND HIS
  ATTORNEY, FRED STANGL, I FRED'S OFFICE. I ADVISED BOTH FRED AND CHRIS THIS WAS IN NO
  WAY AN INTERROGATION. I ADVISED THEM I WAS THERE TO GATHER INFORMATION OF THE
  INCIDENT WHERE CHRIS HAD ALLEGEDLY FIRED AT DANIEL A D DANIEL RETURNED FIRE. I ADVISED
  THEM THIS MEETING WOULD NOT BE RECORDED. I ADVISED THEM BOTH I WAS AWARE CHRIS HAD
  BEEN LISTED AS A SUSPECT IN SEVERAL PRIOR AND PENDING CASES WITH DANIEL DUNN BEING
  LISTED AS THE VICTI . I ADVISED THEM I WANTED THE MEETING AS AN INFORMATION GATHERING
  TO BETTER UNDERSTAND THE HISTORY BETWEEN CHRIS, DANIEL AND THEIR COMMON EX
  GIRLFRIEND, HAILEY. FRED ADVISED CHRIS HE COULD END THE INTERVIEW AT ANYTIME IF HE FELT
  THE NEED TO. FRED ADVISED CHRIS WAS FREE TO SPEAK TO ME ABOUT A YTHING. FRED ADVISED
  ME HE DID NOT HAVE ANY LIMITATIONS O WHAT I COULD ASK CHRIS ABOUT.
  I ASKED CHRIS WHERE HE WAS THE NIGHT OF THIS INCIDENT. CHRIS ADVISED HE WAS AT A "FRAT"
  Report Officer                                                       Printed At
  132572/FREEMAN,ADA GARRET                                            06/08/2020 15:47                               Page 1 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 22 of 44 PageID #: 212




                                                                                    Supplement No
                                                                   12-30853         0007
     LUBBOCK POLICE DEPARTMENT
    Narrative
   EVENT. CHRIS ADVISED HE HAD APPROXIMATELY EIGHT OTHER SUBJECTS WHICH COULD PROVE HE
  WAS AT THE EVENT. I ASKED CHRIS IF HE HAD GONE BY DANIEL'S RESIDENCE. CHRIS ADVISED HE
  HAD NEVER GONE BY DANIEL'S RESIDENCE AND WOULD NOT GO BY THERE EITHER. CHRIS ADVISED
  HE WAS SCARED TO DEATH OF DANIEL. CHRIS ADVISED HE HAD NO REASON TO GO TO DANIEL'S
  RESIDENCE. I ADVISED CHRIS OTHER OFFICERS HAD LOCATED HIS TRUCK, WHICH HAD BEEN
  DESCRIBED TO US BY DANIEL, AT HIS RESIDENCE, APPROXIMATELY TWO BLOCKS TO THE WEST OF
  DANIEL'S RESIDENCE. I ADVISED CHRIS THE OFFICERS STATED THE TRUCK WAS WARM AND HAD
  BEEN DRIVEN RECENTLY. CHRIS ADVISED HE HAD JUST RETURNED TO HIS RESIDENCE FROM THE
  "FRAT" EVENT. I ADVISED CHRIS WE ALSO CHECKED HIS VEHICLE FOR ANY BULLET HOLES ON THE
  OUTSIDE, BUT WERE UNABLE TO LOCATE ANY. WITHOUT BEING PROMPTED OR EVEN ASKED, CHRIS
  ADVISED HE DID NOT OWN A GUN. CHRIS ADVISED THE ONLY PEOPLE HE KNEW WHO HAD GUNS,
  OWNED SHOTGUNS FOR BIRD HUNTING. I DID NOT REVEAL THE TYPE OF BULLET HOLE LOCATED
  INSIDE DANIEL S RESIDENCE PRIOR TO THAT. I ASKED CHRIS IF HE HAD ACCESS TO ANY OF THE
  SHOTGUNS HE MENTIONED. CHRIS ADVISED HE DID NOT HAVE ANY ACCESS TO THE SHOTGUNS.
  CHRIS ADVISED HE WOULD HAVE TO BEG FOR HIS FRIEND S TO ALLOW HIM TO HAVE THE SHOTGUN
  OR BORROW IT. I BELIEVED CHRIS TO BE TELLING THE TRUTH REGARDING THE NIGHT OF THE
  INCIDENT.
  I ASKED CHRIS WHY HE PUT A NOTE ON THE DOOR FOR POLICE TO CONTACT FRED. CHRIS ADVISED
  HE WAS TIRED OF BEING HARASSED BY PATROL OFFICERS IN THE MIDDLE OF THE NIGHT DUE TO
  DANIEL'S ACCUSATIONS. I ADVISED CHRIS I WOULD TRY TO RESPOND TO ANY CALLS TO EITHER HIS
  OR DANIEL'S HOUSE. FRED ADVISED CHRIS IT WOULD BE OKAY TO SPEAK WITH ME EVEN IF HE,
  FRED, WAS NOT PRESENT, AS LONG AS CHRIS WAS NOT A LISTED SUSPECT.

  I ASKED CHRIS FOR SOME BACKGROUND INFORMATION ON HIS RELATIONSHIP WITH HAILEY. CHRIS
  ADVISED HE WENT BACK TO HIS PARENT'S HOUSE FOR THE SUMMER. CHRIS ADVISED HE AND
  HAILEY DECIDED TO END THEIR RELATIONSHIP. CHRIS ADVISED HIS PARENTS WERE HAPPY THE
  RELATIONSHIP WAS OVER. CHRIS ADVISED SHE STARTED TO DATE DANIEL. CHRIS ADVISED WHEN
  HE RETURNED TO TOWN, HAILEY CONTACTED HIM AND TOLD HIM SHE WAS NOT SURE SHE WANTED
  THE RELATIONSHIP TO BE OVER. CHRIS ADVISED HE AND HAILEY EVENTUALLY DECIDED TO END THE
   RELATIONSHIP FOR GOOD. CHRIS ADVISED HE HAS NOT BEEN IN CONTACT WITH HAILEY FOR SOME
  TIME, OTHER THAN TO RETURN PROPERTY TO HER OR RETRIEVE PROPERTY FROM HER. CHRIS
  ADVISED DANIEL STARTED TO BECOME AGGRESSIVE TOWARDS HIM WHEN HE, DANIEL, FOUND OUT
  HAILEY WAS TALKING TO HIM, CHRIS. CHRIS ADVISED HE FELT HAILEY WAS THE PROBLEM AND HE
  WAS GLAD TO BE DONE WITH THE RELATIONSHIP.

  I ADVISED FRED AND CHRIS OF DANIEL'S ARREST. I ADVISED THEM AGAIN CHRIS WAS NOT BEING
  LISTED AS A SUSPECT. I ADVISED FRED AND CHRIS I DID NOT HAVE ANY FURTHER QUESTIO S.
  CHRIS LEFT THE OFFICE.

  FRED AND I STAYED IN FRED'S OFFICE AFTER CHRIS HAD LEFT. FRED ADVISED HE DID NOT BELIEVE
  THERE TO BE ANY REASON FOR CHRIS TO NEED AN ATTORNEY IF HE WAS NOT BEING LISTED AS A
  SUSPECT. FRED ADVISED HE HAS ENCOURAGED CHRIS TO COOPERATE WITH POLICE IN THE
  FUTURE.

  I DID NOT COLLECT ANY EVIDENCE FROM THIS MEETING.

  I DID NOT UTILIZED MY DVR FOR THIS MEETING.




  Report Officer                                Printed At
  132572/FREEMAN,ADAM GARRETT                   06/08/2020 15:47      Page 2 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 23 of 44 PageID #: 213




                                                                                                                                          Supplement No
                                                                                                       12-30853                           0008
     LUBBOCK POLICE DEPARTMENT
                                                                                                       Reported Date
                                                                                                       10/23/2012
                                                                                                       Rpt/lncident Typ
                                         p.o. BOX 2000
                                                                                                   Member#/Dept ID#
                                         LUBBOCK, TX 79457                                             STEEN,JEREMY MICH E
                                         Phone
                                          (806) 775-2801 (PHN)
                                         Fax
                                          (806) 775-2662 (FAX)
    Administrative Information
   AgencyI                            Report             No      : Supplement No Reported Date                Reported Time I From Date
    LUBBOCK POLICE DEPARTME T 12-30853                               0008 10/23/2012                            15:00 10/23/2012
   Fro Time       Memberff/Dept ID#                                              Assignment
    15:00         117469/S EEN,JEREM MICHAEL                                     CRIMES AGAINST CHI DREN SQUAD
   Entered By              Assignment                         RMS Transfer           Prop Trans Stat
    162987                   UTOMATED RECORDS CE TER          Successful             Successful
   Approving Officer                     Approval Date        Approval Time
    79155                                05/05/2017           19:50:38
    Modus Operand!
    Narrati e
  ON OCTOBER 23, 2012, I RECEIVED NOTICE THAT THE CRIMINAL DISTRICT ATTORNEY WHARFF, FILED
  DISCHARGE OF A FIREARM IN A MUNICIPALITY AGAINST DANIEL DUNN.

  1. ACTOR IS KNOWN.
  2. ACTOR ADDRESS IS KNOWN.
  3. THERE IS SUFFICIENT INFORMATION.
  4. CDA HAS FILED CHARGES.
  CASE STATUS: CASE FILED




  Report Office                                                 Printed At
  117469/STEEN,JEREMY MICH EL                                    06/08/2020 15:47                                Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 24 of 44 PageID #: 214




                                                                                                                   Supplement No
                                                                                           12-30853                 0009
    LUBBOCK POLICE DEPARTMENT
                                                                                          Reported Date
                                                                                          05/06/2020
                                                                                          Rpt inddentTyp
                                       p.o. BOX 2000
                                                                                          Member#/Dept ID#
                                      LUBBOCK, TX 79457                                   S NCHEZ,LAUREN CASEY
                                      Phone
                                       (806) 775-2801 (PHN)
                                      Fax
                                       (806) 775-2662 (FAX)
   Administrative Information
   Agency                                     Report No       Supplement No Reported Date Reported Time
   LUBBOCK PO ICE DEPARTMENT                  12-30853           0009 05/06/2020 13:59
   MemberS/Dept ID#                                             Assignment                                   Entered By
   16320 /SANCHEZ,LAUREN CASEY                                   PROPERTY & EVIDE CE SQUAD                   163204
   Assign ent                                 RMS Transfer    Prop Trans Slat   Approving Officer
   PROPERTY & EVIDENCE SQUAD                  Successful      Successful         105302
   Approval Date         I Appro al Time
   06/03/2020              08:13:24
   Narrative
   On this day Daniel Austin Dunn retrieved the Taurus pistol that we were able to locate on this case. The other
  rifes taken on this case have not et been located. The property was turned into a system that is no longer
  accessible, and unable to view the disposition and location of the other property associated with this case.

  Nothing further.




  Report Officer                                             Printed At
   163204/SA CHEZ,LAUREN CASEY                               06/08/2020 15:47                       Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 25 of 44 PageID #: 215




                                                                                                                                                                             Supplement No
                                                                                                                                           12-33878                          ORIG
    LUBBOCK POLICE DEPARTMENT
                                                                                                                                          Reported Date
                                                                                                                                          09/23/2012
                                                                                                                                          Rpt/lncident Typ
                                                           P.0. BOX 2000                                                                  WE PONS
                                                                                                                                          Memborff/Oep! ID#
                                                           LUBBOCK, TX 79457                                                              FREEM N, D M GARRETT
                                                           Phone
                                                           (806) 775-2801 (PHN)
                                                           Fox
                                                           (806) 775-2662 (FAX)
   Administrative Information
   Agency                               Re                ort             No                        Supplement o Re orted Date                   Reported Time CAD Call No
   LUBBOCK POLICE DEPA TMENT 12-33878                                                                  ORIG 09/23/2012                               02:30 120914375
   Status                           Rpt/lncident Typ
   INVESTIGATE                         EAPON LA VIOL TIONS
   Location                                                                                                                                                     City
   3820 30TH ST                                                                                                                                                 Lubbock
   ZIP Code                       Rep Dist          Area           Beat       From Date                  From Time
   79410                          005               LU             LU          09/23/2012                 02:30
   Memberff/Dept ID#                                                                                  Assignment                                                       Entered By
   132572/FREEMA ,AD M GARRETT                                                                         HOMICIDE/AGG ASSAULT SQU D                                      162987
   Assign ent                                                             RMS Transfer Prop Trans Stat                      A proving Officer
   AU OMATED RECORDS CENTER                                               S ccessf l Successful                             162987
   Approval Date                              pproval Time
   07/07/2017                                 19:33:07
    Offenses       Offense                                                           Description                                          Complaint Type     AC Use
      i            PC36.06                                                           OBSTRUCTION OR RETAL                                        3
   Bias                                      Loc    #Pr          OE Act           Weapon/Force                  IBRS   No        Cargo?

   Link       Involvement    Inv! o          Na e                                                                                                                       Race Sex
     RR         AR            i              DUN ,DANIEL AUSTIN                                                                                                           w      M

                                                                                                                                                                        Race Sex
                                             M RSHALL,CHRISTIA WILLIA                                                                                                     WM

                                                                                    Description                                           Complaint Type     AC Use
                              072                                                    STALKI G                                                    3
  Bias                                       Loc    #Pr      MOE Act             Weapon/Force                   IBRS   No       Cargo?

  Link        Invol ement    In l No         Na e                                                                                                                       Race Se
  ARR           ARR          i               DUNN,DAN EL AUSTI                                                                                                           w      M
  DOB

  Link        Involve ent    invl No         Name                                                                                                                       Race Sex
  VIC           VIC          i               MARSH LL,CHRISTI N ILLI M                                                                                                   w      M
  DOB

  Link        In ol ement    Invl No         Name                                                                                                                       Race Sex
  VIC           VIC          2               HOLLAND,E HAN YLOR                                                                                                          w      M
  DOB

  Link        In ol e ent    Invl No         ame                                                                                                                        Race   Sex
  VIC           VIC          3               J CKSON,BRANDON                      LAN                                                                                    w      M
  DOB

  # Offenses 1 Offense                                                              Description                                           Co plaint T pe 1 AC    Use
     3 PC46 .02                                                                     UNL FU CARRYING E                                           A1
  Bias                                       Loc    #Pr      OE Act              Weapon/Force                   IBRS   No       Cargo?

  Link        In olvement    Invl No     Name                                                                                                                          Race Sex
  ARR           AR           i               DUNN,DANIEL AUSTI                                                                                                           w      M
  DOB




  Report Officer                                                                                   Printed At
  132572/FREEMAN, D M GARRETT                                                                      06/08/2020 15:46                                  Page 1 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 26 of 44 PageID #: 216




                                                                                  Supplement No
                                                               12-33878           ORIG
    LUBBOCK POLICE DEPARTMENT




  A1 DAMAGED VTS PROPERTY IN RETALIATIO FOR A PREVIOUS CASE. A1 PLACED V2 AND V3 IN
  FEAR FOR THEIR LIVES AND PROPERTY ON MORE THAN ONE Occasion. A1 WAS IN POSSESSION OF
  AN ILLEGAL KNIFE. A1 WAS INTOXICATED IN A PUBLIC PLACE A D A DANGER TO HIMSELF AND
  OTHERS. A1 WAS ARRESTED, TRANSPORTED AND BOOKED INTO THE CITY HOLDING FACILITY.




  Report Officer                            Printed At
  132572/FREEMAN,ADAM GARRETT               06/08/2020 15:46        Page 2 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 27 of 44 PageID #: 217




                                                                                                                                                                                            Supplement No
                                                                                                                                                        12-33878                            ORIG
    LUBBOCK POLICE DEPARTMENT
    Arrestee 1: DUNN,DANIEL AUSTIN
   Invol ement Invl No Type
   Arrestee 1 Individual
     ame                                                                                                                                              MNI                      Race       Se
   DU N,DA IEL AUSTIN                                                                                                                                 1364825                  Whi e      Male
                                  Age       Juvenile?      Height         Weight          Hair Color        Eye Color        S in             Build                  PRN
                                  22             No         6'02"          160# Brown                       Hazel            LIGHT            AVERAGE                3768517
    ype I A dress
   HOME 1 3703 30TH ST #A
   City                                   State             ZIP Code                       Date
        ubboc                             TEXAS             79410                          09/23/2012
   Type                                            ID No                                                       OLS
   Operator icense                                 24072229                                                    TEXAS
   Type                                     ID No
   Booking Number                            189726
   Type
   SOCIAL SECURITY NUMBER                                                         -1068
   Phone Type      Phone No                                                    Date
    CE L            (214)850-3866                                              09/23/2012
   Mark Type                            Mark Code
   TATTOO CHEST                         TATTOO
   Description
   O RIBS,U SPECIFIED
   Mar Type                             Mark Code
   TATTOO CHEST                           ATTOO
   Description
   UNSPECIFIED
   Mark T pe                                                                           ark Code
   TA TOO SHOULDER, NONSPECIFIC                                                       TA TOO
   Description
   UNSPECIFIED
   Relationship       Name                                                                                                                                             Sex
   MOTHER             DUN ,JUDI                                                                                                                                        Female
   Address                                                                                                                                                                      City
   165 AKE TR                                                                                                                                                                   DOUBLE OAK
   State           ZIP Code                       Phone Type        Phone No
   TEX S            75077                           HOME            (214)402-3819
   Invol ement             Arrest Type                                  Arrest Date                      Arrest Ti e                Book Dale                      Book Time           Status
   Arrested                On-View Arrests                              09/23/2012                        03:34:00                  09/23/2012                     03:34:00            Booked
   Dispo             Arrest Location
                      3820 30 H ST
   City                                   Re Dist            Citation o                      Place of Birth         City of Birth                           Beat
     ubbock                               005                 1252340                        FLORIDA                MIA I                                   LU
   C arge                                                                 Level       C a ge Literal
   PC 2.072                                                               F3 STALKING
  Charge                                                                  Level Charge Lileral
   PC36.06                                                                F3 OBS RUC IO OR RE AL
  Charge                                                                   evel Charge teral
   PC49.02                                                                MC            UBLIC I TOXICATION
  Charge                                                                  Level C arge Lileral
   PC4 6.02                                                               F3 UNLAWFUL C RR ING E
   Victim 1: MARSHALL,CHRISTIAN WILLIAM
  Invol ement In l No              Type
  Victim 1                         Individual                       MARSHALL,CHRIS IA WI IAM
    NI                     Race            Sex             DOB                            Age          Juvenile?    Height           Weight      Hair Color         Eye Color    PRN
  1323196                  Whi e           Male            ajjaamaai                      20             No         5'10"            160#        Bro n              Blue         3768518
  T pe
  ADDITIONAL                   2311 CENTERBROOK LN
  City                                   State             Date
  KATY                                   TEXAS             09 23/2012
  T e            Address
  HOME           3820 30TH ST
  Ci(                                    State             ZIP Code                      Date
    ubbock                               TE AS             79 10                          09/23/2012
  Ty e                                            ID No                                                       OLS
  Operator License                                25606335                                                    TEXAS
  Report Officer                                                                                           Printed At
  132572/FREEMAN,ADAM GARRETT                                                                              06/08/2020 15:46                                         Page 3 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 28 of 44 PageID #: 218




                                                                                                                                                             Supplement No
                                                                                                                              12-33878                       ORIG
     LUBBOCK POLICE DEPARTMENT
    Type                                     ID No
    Booking Number                            189948
    Phone Type       Phone No                                               Date
     CELL               (281)684-3530                                       09/23/2012
    Miscellaneous
    FOB:LUBBOCK, EXAS
   Alias Name                                                                                                              Race         Sex         DOB
    MARSHALL,CHRISTIAN                                                                                                     White        Male        10/07/1991
   Heig t I Weight j Hair Color I Eye Color
    5'10" 160# Brown Blue
    Victim 2: HOLLAND,ETHAN TAYLOR
   Involvement In INo Type Name
   Victim 2 Individual HOLLAND,E HAN TAYLOR
   MNI                       Race            Sex             DOB                    Age    Juvenile?    PRN
    1323189                  White           Male                                    21      No         3768519
   Type            Address
   HOME            3820 30TH ST
   City                                    State             ZIP Code               Date
   L bbock                                 TEXAS             79410                   09/23/2012
   Type                                             ID No                                         ois
   Operator License                                 2 835920                                      TEXAS
   Phone Type Phone No                                                     Date
    CEL (830)220-2223                                                      09/23/2012
   Victim 3: JACKSON,BRANDON ALAN
   Involvement In l No                                              Name
   Victim 3                         Individ al                      JACKSON,B NDO ALAN
   MNI                       Race            Sex             DOB                    Age    Ju enile?    Height   Weight   Hair Color   Eye Color   Sk n
   1416144
   PR
                             White           Male            mMmsi                  19       No         6'01"    165#     Brown        Blue        LIGHT

   3768520
   Type          Address
   HOME            3820 30TH ST
   City                                State                ZIP Code                Date
   Lubbock                                  EXAS             79410                  09/23/2012
   Type                                            ID o                                           OLS
   Operator License                                 27189153                                      TEXAS
  Type
   SOCIAL SECURITY NUMBER                                                         -6896
  Phone ype         Phone o                                                Date
    CELL             (713)309-5180                                         09/23/2012
  Miscellaneous
   FOB: HOUSTO , EXAS
   Vehicle: 27WSZ8
  Involvement I Type License o                                                     State Lie Type Year Make Model
  A RESTEE Truck/V n 27WSZ8                                                        TE AS j Truc | 2001 | Dodge [ Ram 1500 (pickup)
  Style                                     Color                                                                           Storage
   PICKUP                TRUCK              Silver/aluminum                         1B7KF236X1J232684                       IMPOUNDED
  Dispo                       Dispo Date
  IMPOUNDED                   09/23/2012
  Tow By
  LUBBOCK WRECKER
  Tow From
  3820 30TH ST
  Tow To
  LUBBOCK WRECKER
  Link      Involvement      Invl o        Name                                                                                                           Race Se
  ARR           ARR           i            DUNN,DA IEL AUSTIN                                                                                                  M


  Vehicle: 08ZFS8
  Involvement                                                                      Type I License No                      State Lie Type f Year I ake
  OBJECT OF CRIME ( E.BURGLARY)                                                     ruck/Van | 08ZFS8                      EXAS Truck 2008 FORD
   odel         Style                                       Color           VI
  F250 PICKUP - TRUCK                                       Black            1FTS 21R88EB36536
  Report Officer                                                                              Printe At
  132572/FREEM , D M GARRETT                                                                  06/08/2020 15:46                         Page 4 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 29 of 44 PageID #: 219




                                                                                     Supplement No
                                                                   12-33878          ORIG
     LUBBOCK POLICE DEPARTMENT
    Vehicle: 08ZFS8
    Link | Involvement I Invl No I Name j Race j Sex
    OWN I VIC | 1 j MARSHALL/CHRISTIAN WILLIAM | W | M


   BSSm.ii :
    Premise Type
    RESIDENCE - ALL TYPES
    Narrative
  ATS CHARGES: PC 36.06 RETALIATION F3
   PC 42.072 STALKI G F3
   PC 46.02 UCW MA
   PC 49.02 PI #1252340 MC
   I RECEIVED A POLICE RADIO CALL TO 3820 30TH ST IN REFERENCE TO A CIVIL DISTURBANCE.
  VI, V2 AND V3 ARE ROOMMATES.
  A1 DATED VTS EX GIRLFRIEND
  UPON ARRIVAL, OFC STAMPS AND OFC LEPAGE HAD A1 IN CUSTODY AND DETAINED IN THE BACK
  SEAT OF OFC LEPAGE'S PATROL VEHICLE. DUE TO THE NUMEROUS CALLS AND CASE REPORTS
  GENERATED BY BOTH A1 AND VI, I WAS ALREADY AWARE OF THE SITUATION BETWEEN A1 AND VI. I
  KNEW V1 WAS NOT AT HIS RESIDENCE DUE TO BEING ARRESTED UNDER AN UNRELATED CASE
  NUMBER ON 092212 FOR UNRELATED CHARGES. I KNEW VI WAS STILL IN THE COUNTY JAIL FOR HIS
  OFFENSE ON THAT DATE.
  OFC STA PS ADVISED HE LOCATED A1 WALKING AWAY FRO THE FRO T DOOR OF V1'S RESIDENCE.
   OFC STAMPS ADVISED A1 HAD A KNIFE ON HIS PERSON, WHICH OFC STAMPS SECURED UNTIL MY
  ARRIVAL. SEE OFC STAMPS RELATED SUPPLEMENT REPORT.

  I OBSERVED ATS VEHICLE TO BE PARKED ON THE NORTH SIDE OF THE ROADWAY IN FRONT OF V1'S
  RESIDENCE, FACING EAST. I OBSERVED A1'S VEHICLE TO STILL BE RUNNING. DUE TO THE
  INFORMATION ON THE CALL SHEET ADVISING A1, THE REPORTED PROBLEM HALF, POSSIBLY HAVING
  A FIREARM ON HIM AND MY PREVIOUS DEALING WITH A1 HAVING NUMEROUS FIREARMS, MYSELF
  AND OTHER OFFICERS ON SCENE CHECKED A1'S VEHICLE FOR ANY FIREARMS. WE LOCATED A
  CAMOUFLAGE 270 CALIBER RIFLE, WITH THREE ROUNDS IN THE MAGAZINE AND ONE IN THE
  CHAMBER, IN A GUN MOUNT IN THE BACK WINDOW OF Al'S VEHICLE. WE LOCATED A BLACK 9MM
  SEMI AUTOMATIC CARBINE, WITH 15 ROUNDS IN AN EXTENDED MAGAZINE AND ONE ROUND IN THE
  CHAMBER WE UNLOADED THE RIFLES AND SECURED THEM AND THE AMMUNITION IN THE BACK
  SEAT OF OFC B JONES' PATROL VEHICLE.

  OFC STAMPS HANDED THE KNIFE OVER TO ME. I OBSERVED THE KNIFE TO HAVE A PARTIAL
  SERRATED EDGE AND BOTH EDGES SHARPENED. I COLLECTED THE KNIFE AS EVIDENCE.

  I MADE CONTACT WITH V2 AND V3. V2 ADVISED HE OBSERVED A1 DRIVE BY HIS RESIDENCE ONE
  TIME, AROUSING HIS SUSPICIONS. V2 ADVISED HE OBSERVED A1 DRIVE BY A SECOND TIME,
  CAUSING HIM TO FEEL IN FEAR FOR HIS LIFE, DUE TO ATS PAST ACTIONS. V2 ADVISED HE CALLED
  911 AT THAT TIME. V2 ADVISED WHILE HE WAS ON THE PHONE WITH LPD DISPATCH, A1 PULLED IN
  FRONT OF HIS (V2'S) RESIDENCE AND PARKED HIS VEHICLE. V2 ADVISED V3 WAS WATCHING A1
  FROM A WINDOW. V2 ADVISED HE REMAINED ON THE LINE WITH LPD DISPATCH UNTIL OUR ARRIVAL.
  V2 ADVISED HE OBSERVED A1 IN THE AREA OF THE CARPORT, LOCATED ON THE NORTH SIDE OF HIS
  RESIDENCE.
  V3 ADVISED HE OBSERVED THE SA E AS V2. V3 ADVISED HE TOO FELT IN FEAR FOR HIS LIFE DUE TO
  ATS PREVIOUS ACTIONS. V3 ADVISED HE ALSO OBSERVED A1 DRIVE BY HIS RESIDENCE TWO TIMES
  BEFORE PARKING IN FRONT OF THE RESIDENCE. V3 ADVISED HE OBSERVED A1 EXIT HIS VEHICLE. V3
  ADVISED HE OBSERVED A1 LEAN OVER AND MESS WITH HIS RIGHT BOOT. V3 ADVISED HE DID NOT
  Report Officer                               Printed At
  132572/ REEM N,AD M GARRETT                  06/08/2020 15:46         Page 5 of
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 30 of 44 PageID #: 220




                                                                                   Supplement No
                                                                   12-33878        ORIG
     LUBBOCK POLICE DEPARTMENT
   Narrative
  BELIEVE A1 WAS ADJUSTING HIS SOCKS, BOOTS OR PANTS DUE TO THE AMOUNT OF TIME A1 WAS
  MESSI G WITH RIGHT BOOT. V3 ADVISED HE OBSERVED A1 WALK TO THE FRONT DOOR. V3 ADVISED
   HE LOST SIGHT OF A1, BUT HEARD A KNOCKING AT THE DOOR. V3 ADVISED HE LOOKED OUT OF A
  DIFFERE T WINDOW AND OBSERVED A1 I THE CAR PORT AREA OF HIS RESIDE CE. V3 ADVISED HE
  COULD OT TELL WHAT A1 WAS DOING IN THE CARPORT. V3 ADVISED A1 WALKED BACK AROUND TO
  THE FRONT DOOR. V3 ADVISED A1 KNOCKED ON THE FRONT DOOR AGAIN. V3 ADVISED AFTER
  NEITHER HE NOR V2 ANSWERED THE DOOR, A1 STARTED WALKING AWAY FROM THE FRONT DOOR.
  V3 ADVISED AT THAT TIME, OFC STAMPS MADE CONTACT WITH A1 AND DETAINED HIM.
  DUE TO THE PREVIOUS INCIDENTS BETWEEN V1 AND A1, I BELIEVED ON MORE THAN ONE OCCASION
  A1 PLACED V2 AND V3 IN FEAR OF THEIR LIVES.

  DUE TO V2 AND V3 ADVISING THEY HAD BOTH SEEN A1 IN THE CARPORT AREA OF THE RESIDENCE,
  AND PREVIOUS EVENTS WHERE VEHICLE TIRES HAD BEEN SLASHED WITH A KNIFE, I WENT TO CHECK
   ON THE VEHICLES IN THE CARPORT. I OBSERVED V1'S VEHICLE TO BE PARKED IN THE CARPORT. I
  OBSERVED V2'S VEHICLE AND V3'S VEHICLE ALSO PARKED IN THE CARPORT. I DID NOT OBSERVE
  ANY DAMAGE TO V2'S VEHICLE OR V3'S VEHICLE. I OBSERVED THE DRIVER'S SIDE TIRES OF V1'S
  VEHICLE TO BE FLAT. I OBSERVED ONE PUNCTURE MARK IN THE LEFT REAR TIRE. I OBSERVED
  THREE PUNCTURE MARKS IN THE LEFT FRONT TIRE. IT WAS LATER DETERMINED THERE WERE FIVE
  PUNCTURE MARKS. I BELIEVED A1 HAD FLATTENED VI S TIRES IN RETALIATION FOR A1 BEING
  PREVIOUSLY ARRESTED AND NU EROUS OTHER INCIDENTS BETWEEN THE TWO.

  I MADE CONTACT WITH A1, SEATED IN THE BACK SEAT OF OFC LEPAGE'S PATROL VEHICLE. WHILE
  CHECKING ATS VEHICLE FOR ANY FIREARMS, I LOCATED A PRESCRIPTION PILL BOTTLE IN THE TOOL
  BOX OF ATS VEHICLE. THE PRESCRIPTION WAS FOR AT I ASKED A1 WHAT THE PRESCRIPTION WAS
  FOR. A1 ADVISED HE COULD NOT REMEMBER DUE TO HOW OLD THE PRESCRIPTION WAS. WHILE
  SPEAKI G WITH A1 I COULD DETECT THE STRONG ODOR OF AN ALCOHOLIC BEVERAGE EMITTING
  FROM HIS BREATH. I DETERMINED A1 WAS INTOXICATED, WAS LOCATED IN A PUBLIC PLACE, AND
  WAS A DANGER TO HIMSELF AND OTHERS.

  I COLLECTED THE TWO RIFLES, THEIR RESPECTIVE MAGAZINES AND AMMUNITION AND PLACED THEM
   INTO THE PROPERTY ROOM FOR SAFE KEEPING. I PLACED THE DOUBLE EDGED KNIFE INTO THE
  PROPERTY ROOM AS EVIDENCE.
  ATS VEHICLE WAS TOWED TO LUBBOCK WRECKER BY LUBBOCK WRECKER DUE TO BEING PARKED
  ILLEGALLY IN FRONT OF VTS, V2'S AND V3'S RESIDENCE. A VEHICLE INVENTORY WAS CONDUCTED.
  ONE JACK, TRASH, A TOOL BOX, MISCELLANEOUS CLOTHING, ONE ROPE, ONE UMBRELLA, ONE
  SCOPE, ONE CB RADIO, ONE RADAR DETECTOR, ONE IPOD AND ONE RADIO WERE LOCATED INSIDE
  THE VEHICLE. THE TOW SLIP WAS TURNED IN.
  OFC STAMPS ARRESTED A1. I TRANSPORTED AND BOOKED A1 INTO THE CITY HOLDING FACILITY
  FOR THE ABOVE LISTED CHARGES.
  I DID NOT CONTACT V1 DUE TO V1 BEING CONFINED I THE LUBBOCK COUNTY JAIL AT THE TIME OF
  THIS INCIDENT.
  OFC BONDS WAS ON SCENE AS A CRIME SCENE OFFICER. SEE RELATED SUPPLEMENT REPORT.
  DVR UTILIZED.




  Report Officer                                Pr nted At
  132572/FREEMAN,ADAM GARRETT                   06/08/2020 15:46     Page 6 of 6
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 31 of 44 PageID #: 221




                                                                                                                  Supplement No
                                                                                          12-33878                0001
     LUBBOCK POLICE DEPARTMENT
                                                                                         Reported Date
                                                                                         09/23/2012
                                                                                         Rpt/lnddent Typ
                                   p.o. BOX 2000
                                                                                         Member#/Dept ID#
                                   LUBBOCK, TX 79457                                     ST MPS,EVERETT LINSEY
                                  Phone
                                   (806) 775-2801 (PHN)
                                  Fax
                                   (806) 775-2662 (FAX)
    Administrative Information
    Agency Report No Supplement No                                        Reported Date Reported Ti e From Date
    LUBBOCK POLICE DEP RTMEN 12-33878 0001                                09/23/2012 03:21 09/23/2012
    From Ti e Member#/Dept ID#                                            Assignment
    02:23 70097/STAMPS,EVERETT LINSEY                                     SOUTH DAY ALPHA ZO E 6
    Entered By Assignment                                 RMS Transfer Prop Trans Stat
    162987 1 AUTOMATED RECORDS CENTER                     Successful Successful
   Approving Officer Approval Date                        Appro al Time
    162987 07/07/2017 ] 19:37:03
    Narrative
  On listed date and time I responded as a backup officer to the listed address in reference to a civil disturbance
  with the problem half possibly being armed ith a gun.

  I arrived on scene and I observed a w/m, later identified as D. Dunn, walking away from the residence. D. Dunn
  was in the front yard of the listed address. I did not know if D. Dunn was involved. I pulled my pistol out of its
  holster and was holding it down by my right leg. I was able to determine that D. Dunn was involved and that he
  was "the problem half. I was standing about ten feet away from D. Dunn and I told him to sit on the ground. D.
  Dunn sat on the ground next to the sidewalk. I asked D. Dunn if he ha any weapons on him. D. Dunn stated
  that he had a knife inside his boot. D. Dunn starte to reach own towards his right boot, i pointed my pistol at D.
   Dunn and told him not reach for his boot. D. Dunn placed his hands up in the air. Other officers have yet to
  arrive on scene. I told D. Dunn to lay on his back and then to roll over onto his stomach. I told D. Dunn that if he
  did anything than what I told him to do I deploy my K9 and that he would be bitten. I asked D. Dunn if he
  understood and he said that he did. D. Dunn lay down on his back and then rolled over to his stomach. I then
  told D. Dunn to place his hands behind his back. D. Dunn did. I approached D. Dunn and placed him into
  handcuffs.

  I took the knife from inside D. Dunn's right boot and threw it towards my vehicle. Officer LePage arrived on scene
  and placed D. Dunn in the backseat of his vehicle.

  I picked up the knife and placed it on top of my vehicle. Officer Freeman arrived on scene and began to
  investigate the call. D. Dunn was eventually arrested for different charges. I handed over D. Dunn's knife over to
  Officer Freeman. As I handed Officer Freeman the knife I noticed that the knife was double bladed and serrated,
  qualifying the nife as a dagger.

  I never deployed my K9 Jax from the vehicle. I just used the threat of using my K9 to gain compliance from D.
  Dunn until I could detain him.

  DVR used and downloaded.




  Report Officer                                            Printed At
  70097/STAMPS,E ERETT LI SEY                               06/08/2020 15:46                      Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 32 of 44 PageID #: 222




                                                                                                        Supplement No
                                                                               12-33878                 0002
    LUBBOCK POLICE DEPARTMENT
                                                                               Reported Date
                                                                               09/23/2012
                                                                             Rpt/lnddent Typ
                                P.O. BOX 2000
                                                                             Member#/Dept ID#
                                LUBBOCK, TX 79457                              BONDS,THOMAS JORDAN
                                Phone
                                (806) 775-2801 (PHN)
                                Fax
                                (806) 775-2662 (FAX)
   Administrative Information
   Agency Report No Supplement No                               Reported Date Reported Ti e From Dale
   LUBBOCK POLICE DEP RTME T 12-33878 0002                      09/23/2012 03:41 09/23/2012
   From Time Member#/Depl ID#                                   Assignment
   02:29 143448/BONDS, HOMAS JORDAN                             HOMICIDE/SEXUAL ASS ULTS SQU D
   Entered By Assign ent                        RMS Transfer Prop Trans Slat
   162987 AUTOM TED RECORDS CENTER              Successful | Successful
   Approving Officer Approval Dale              Approval Ti e
   162987 07/07/2017                            19:38:34
   Narrative
  POLICE RADIO CALL TO 3820 30TH IN REFERENCE TO A CIVIL DISTURBANCE.
  UPON ARRIVAL, I OBSERVED THE LISTED FORD PICKUPS TIRES HAD BEEN CUT ON THE SIDEWALL.
  I OBSERVED FIVE STAB HOLES IN THE FRO T LEFT TIRE SIDEWALL AND ONE LARGE STAB HOLE IN
  THE BACK LEFT TIRE SIDEWALL.
  I TOOK PHOTOS OF THE VEHICLE, TIRES, AND KNIFE LOCATED ON DUNN WITH AND WITHOUT SCALE.
  I WILL TURN IN THE SD CARD WITH THE PHOTOS TO THE ID DROP BOX.
  DVR NOT UTILIZED.




  Report Officer                                    Printe At
  143448/BO DS,THOMAS JORDAN                        06/08/2020 15:46                    Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 33 of 44 PageID #: 223




                                                                                                                                               Supplement No
                                                                                                              12-33878                         0003
     LUBBOCK POLICE DEPARTMENT
                                                                                                             Reported Dale
                                                                                                             09/25/2012
                                                                                                             Rpt/lncident Typ
                                            P.O. BOX 2000
                                                                                                            Member#/Dept ID#
                                            LUBBOCK, TX 79457                                                P ULK,DAVID JORDON
                                            Phone
                                            (806) 775-2801 (PHN)
                                            Fax
                                            (806) 775-2662 (FAX)
    Administrative Information
   Agency                  Report                          No                  Supplement No Reported Date Reporte Time
    LUBBOCK POLICE DEPARTME T 12-33878                                            0003 09/25/2012 08:25
   Location                                                                                                                     City
    916 TEX S AV                                                                                                                Lubbock
   ZIP Code           Rep Dfst        rea           Beat         From Date          From Ti e
    79401             011A           LU             LU           09/23/2012         02:30
   Member#/Dept ID#                                                              Assign ent                                       Entered By
    19511/PAULK,DAVID JORDON                                                      DOMESTIC VIOLENCE SQUAD                         162987
   Assign ent                                              RMS Transfer      Prop Trans Stat    Approving Officer
   AUTOMATED RECORDS CENTER                                Successf l        S ccessf l         162987
   Approval Date             F pproval Time
   07/07/2017                    19:46:02
    Narrative
  9/24/12
  1244 hours
  I have reviewed this case and will present it directly to the Lubbock County CDA for further consideration.
  Officer Freeman's and Stamp's videos were marked for DA s office review. No other video was recorded.
  Daniel Dunn's name file DOB Texas DL shows to have Dunn s DOB as 3/30/1990.

  911 audio attached.

  1. The suspect is known.

  2. The suspect's location is known.

  3. There is evidence for prosecution.

  4. This case has been filed with the Lubbock County CDA's Office.
  Case Status: AA (Cleared / Closed Arrest Adult)




  Report Officer                                                             Printe At
  19511/ AULK,DAVID JORDON                                                    06/08/2020 15:46                         Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 34 of 44 PageID #: 224




                                                                                                              Supplement No
                                                                                    12-33878                  0004
    LUBBOCK POLICE DEPARTMENT
                                                                                    Reported Date
                                                                                    03/26/2014
                                                                                    Rpt/lnddent Typ
                                  p.o. BOX 2000
                                                                                    Membertf/Dept ID#
                                  LUBBOCK, TX 79457                                 BE L,VANESS J
                                  Phone
                                  (806) 775-2801 (PHN)
                                  Fax
                                  (806) 775-2662 (FAX)
   Administrative Information
   Agency Report No Supplement                                     o   Reported Date Re orted Time Fro Date
   LUBBOCK PO ICE DEPARTME T 12-33878 0004                             03/26/2014 15:29 09/23/2012
   From Time 1 Member#/Dept ID#                                        Assig ment
   02:30 1 19739/BELL,VANESSA J                                        AU OMATED RECORDS CE TER
   Ente ed By Assignment                          RMS Transfer 1 Prop Trans Slat
   162987 AUTOM TED RECORDS CE TER                Successful | Successful
   Approving Officer Approval Date                Approval Ti e
   162987 07/07/2017                              19:47:25
   Narrative
  DELETED PACKAGE # COURT ORDERED EXPUNGEMENT




  Re ort Officer                                      Printed At
   19739/BELL,V NESSA J                               06/08/2020 15:46                        Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 35 of 44 PageID #: 225




                                                                                                             Supplement No
                                                                                      12-33878               0005
      LUBBOCK POLICE DEPARTMENT
                                                                                     Reported Date
                                                                                     05/06/2020
                                                                                     Rpt/lnddent Typ
                                   p.o. BO 2000
                                                                                     MambertVDept ID#
                                   LUBBOCK, TX 79457                                 S NCHEZ,LAUREN C SEY
                                   Phone
                                   (806) 775-2801 (PHN)
                                   Fa
                                   (806) 775-2662 (FAX)




   On this day Daniel Austin Dunn retrieved the Came 270 Rifle that we were able to locate on this case. The other
   rifle taken on this case has not yet been located. The property was turned into a system that is no longer
   accessible, and unable to view the disposition and location of the other property associated w th this case.
   Nothing further.




  Report Off cer                                           Printe At
  163204/SANCHEZ,LA RE C SEY                                06/08/2020 15:46                 Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 36 of 44 PageID #: 226




                                                                                                                                    12-36641 or
    LUBBOCK POLICE DEPARTMENT
                                                                                                                                   Reported Date
                                                                                                                                    10/13/2012
                                                                                                                                   Rpt/lnddent Typ
                                                            P.O. BOX 2000                                                          RETA
                                                                                                                                   Member#/Dept ID#
                                                            LUBBOCK, TX 79457                                                      FREEMAN,AD M G RRETT
                                                            Phone
                                                            (806) 775-2801 (PHN)
                                                            Fa
                                                            (806) 775-2662 (FAX)
   Administrati e Information
   Agency                              Report                          No                     I Supplement No I Reported Date             Reported Time CAD Call No
   LUBBOCK POLICE DEPARTME T 12-36641                                                             ORIG 10/13/2012                           00:42 12007266
   Status                           Rpt/lncident Typ
   INVESTIGA E                      RETAILIATIO
   Location                                                                                                                                             City
   3820 30TH ST                                                                                                                                         Lubbock
   From Date                      From Time      Memberfl Oept ID#
   10/13/2012                     00:36           132572/FREEMAN,ADAM GARRETT
   Assignment                                                          Entered By              Assignment                                                 RMS Transfer
   HOMICIDE/AGG SSAULT SQU D                                           59657                      UTOMATED RECORDS CEN ER                                 S ccessful
   Prop Trans Stat                Approving Officer                            A proval Date                       Appro al Time
   Successful                     59657                                         08/02 2016                          11:49:53
   # Offenses      Offense                                                      Description                                         Complaint Type   AC Use
         i         PC42.072                                                         S ALKING
   Bias                                    Loc        #Pr    MOE Act         Weapon/Force                   IBRS   No     Cargo?

   Link       In ol ement    Invl No       Name                                                                                                                   Race Sex
     RR         ARR           i            DU ,DANIEL AUSTI                                                                                                        w      M

   Link       In ol ement    In l No       Na e                                                                                                                   Race   Sex
   RP           RP            i            MARSHALL, CHRISTIAN ILLIA                                                                                               w     M
   DOB

  Link        In ol e ent    Invl No       Name                                                                                                                  Race    Se
   VIC          VIC           i            HOLLAND,ETHAN TAYLOR                                                                                                    w     M
  DOB

  Link        In olvement    Invl No       Na e                                                                                                                  Race    Sex
   IP            ip           i            CARLSON,HAILEY MARIE                                                                                                    w      F
  DOB

  # Offenses 1 Offense                                                          Description                                        Complaint Type    AC Use
      2 | PC3 6 . 05                                                            T PERING WITH WITNE
  Bias                                     Loc    #Pr        MOE Act         Weapon/Force                   IBRS    o     Cargo?

  Link        Invol e ent    Invl No      Na e                                                                                                                   Race    Sex
  ARR           ARR          x             DU ,DA IEL AUSTIN                                                                                                             M
  DOB

  Unk         Invol e ent    Invl No      Name                                                                                                                   Race Se
     P          RP           i            MARSHALL,CHRISTI N WILLIAM                                                                                              w      M
  DOB

  Link        Involve ent    Invl No      Name                                                                                                                   Race Sex
  VIC           VIC          i            HOLL ND,ETHA                 AYLOR                                                                                      w      M
  DOB

  Link        Invol ement    Invl No      Name                                                                                                                   Race Sex
    P           ip           i            CARLSON,H ILEY MARIE                                                                                                           F
  DOB

  # Offenses 1 Offense                                                         Description                                         Complaint Type    AC Use
     3 PC36 06                                                                 OBSTRUCTIO OR RETA
  Bias                                    Loc     m         MOE Act         Weapon/Force                   IBRS    No    Cargo?



  Re ort Officer                                                                              Printed At
  132572/FREEM N,AD M GA RETT                                                                  06/08/2020 15:53                              Page 1 of 5
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 37 of 44 PageID #: 227




                                                                                                            Supplement No
                                                                                         12-36641           ORIG
     LUBBOCK POLICE DEPARTMENT
    Link      involvement       Invl No      Name                                                      Race Sex
    ARR                         i            DUNN,DANIEL AUSTIN                                                 M
    DOB

    Link      Involvement       Invl o       Na e                                                     Race     Sex
       P           RP           i            MARSHAL ,CHRIS IAN WILLIAM                                         M
    DOB

    Link      Involvement       In l No      Name                                                          ace Se
    VIC            VIC          i            HOLL ND,ETHAN T YLOR                                               M
    DOB

    Link     Involvement        Invl o        ame                                                     Race Se
    ip             ip           i            CARLSON,HAILE MARIE                                          w     F



    Invl
    ARR i
  1 Race
             Invl No

              1 Sex
                         Hr                Name
                                           DUN ,DANIEL AUSTIN 1364825
                                                                                     M              I



                   M
  1 Invl   I Invl No     I Type           1 Name                                                     MNI
    IP        i             I              CARLSON,HAILEY MARIE                                     11186769
  1 Race      1 Sex
                   F
  1 Invl   i In l No     1 Ty e           1 Na e                                                     MNI
    RP        i             1              MARSHALL,CHRIS IA      ILLIAM                             1323196
  1 Race I! Sex
   w               M
  1 Invl 1 Invl No       | Type | Name                                                      1 1 MNI
   VIC i                   I      HOLLAND,ETH TAYLOR                                                 132318 |
     ace Sex
   W     M        1
   Summary Narrative 1
  A1 DROVE BY V1'S AND RP1'S RESIDENCE MULTIPLE TI ES WITHIN A FEW MINUTES. A1 STOPPED IN
  FRONT OF THEIR RESIDENCE AND FIRED A BB GUN. A1 RETURNED TO HIS RESIDENCE. A1 LEFT HIS
  RESIDENCE AND WAS SUBSEQUENTALLY STOPPED, ARRESTED, TRANSPORTED AND BOOKED INTO
  THE CITY HOLDING FACILITY.




  Report Officer                                                      Printed At
  132572/FREEMAN,ADAM GARRETT                                         06/08/2020 15:53      Page 2 of 5
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 38 of 44 PageID #: 228




                                                                                                                                                                                         Supplement No
                                                                                                                                                   12-36641                              ORIG
    LUBBOCK POLICE DEPARTMENT
   Arrestee 1: DUNN,DANIEL AUSTIN
   Involvement Invl No Type
   Arrestee 1 Individual
   Na e                                                                                                                                        MI                       Race          Sex
   DUNN,DANIEL AUSTIN                                                                                                                          1364825                  White         M le
                                  Age          Juvenile?    Height             Weight        Hair Color     Eye Color   S in           Build          PRN
                                  22               No        6 02"             150# Brown                   Green       LIGHT              HIN 3605128
   Type I Address
   HOME 3703 30TH ST #A
   City                                    State             Date
   Lubbock                                  TEXAS            10/13/2012
   Type                                             ID No                                                      OLS
   Operator icense                                  24072229                                                     EXAS
   T pe                                        ID No
   Boo ing Number                              189726
   Type
   SOCIAL SECURITY NUMBER                                                                -1068
   Phone Type      Phone No                                                     I Date
    CELL            (214)850-3866                                               |10/13/2012
   Alias Name                                                                                                                                  Race             Sex           DOB
   DUNN,AUSTIN                                                                                                                                   hi e Male 03/29/1990
   Height           Weight        Hair Color        Eye Color         Skin
   6 02"            150#          Bro n             Green             LIGHT
   Relationship        ame                                                                                                                                       Sex
   FATHER             DUNN,RICK                                                                                                                                  Male
   A dress                                                                                                                                                               City
   165 LAKE TR IL DR                                                                                                                                                     DOWDING R IL
   State            Phone T pe      Phone No
     EX S           HOME             (21 )498-4509
   E ployer/School                                                                                                                             Position/Grade
   USMC                                                                                                                                        ENLIS ED
   Invol ement               Arrest Type                                     Arrest Date                  Arrest Time          Book Date                    Book Ti e               Status
   Arrested                  On-View Arrests                                 10/13/2012                   01:12:00             10/13/2012                   01:12:00                Booked
  Dispo              Arrest Location
   Felony             3700 BLK 30TH S
  City                                     Place of Birt           City of Birt
   L bboc                                  FLORIDA                 MIAMI
  Charge                                                                       Level     Charge Literal
   PC42.072                                                                    F3 STALKING
  Charge                                                                       Le el Charge iteral
   PC36.03                                                                         3 COERCION OF PUBLIC S
  Charge                                                                       Le el     Charge Literal
   PC36.05                                                                     F3 TAMPERI G WITH ITNE
   Involved Party 1: CARLSON,HAILEY MARIE
  In ol ement                                               Type
   Involved Party                                           Individu l
    ae                                                                                                                                     MNI                         Race          Sex
  CARLSON,HAILEY MARIE                                                                                                                      1186769                      hite         Female
                                 Age         Ju enile? PRN
                                 20             No 3605129
  Ty e                           Ad ress
  ADDITIONAL                     1514 SEQUOI DR
  City                                     State            ZIP Code                         Date
  KRUM                                     TEX S            76249                            10/13/2012
  Type          Address
  HOME 3416 29TH S
  City                                     State            Date
  Lubbock                                    EXAS           10/13/2012
  T pe                                             ID No                                                      OS
  O erator Lic nse                                 27147400                                                     EXAS
  Phone Type       Phone No                                                       Date
   CELL            (214)507-5272                                                  10/13/2012



  Re ort Officer                                                                                           Printed At
  132572/FREEMAN,ADAM GARRETT                                                                              06/08/2020 15:53                                  Page 3 of 5
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 39 of 44 PageID #: 229




                                                                                                                           12-36641 ORIG
     LUBBOCK POLICE DEPARTMENT
     Reporting party 1: MARSHALL,CHRISTIAN WILLIAM
    involvement                                   mvf No        ype
    Reporting party                               1            Individual
                                                                                                                          MNi Race Sex
    MARSHAL ,CHRISTIAN WILLIAM                                                                                            1323196 hi e Male
    DOB                             Age       Juvenile?     Height       Weight   Hair Color    Eye Color       PRN
                                    21            No        5'10"        160# Brown             Blue            3605130
    Typo                            Address
    ADDITION L                      2311 CENTERBROOK LN
    City                                  State             Date
    KATY                                      EXAS          10/13/2012
    Type           Address
    HOME 3820 30 H S
    City                                  Slate             Date
    Lubbock                               TEXAS             10/13/2012
   T pe                                             ID No                                           OLS
    Operator License                                25606335                                        TEXAS
   T pe                                       ID No
    Booking Number                            189948
   Phone Type j Phone No                                                  Date
     CE L (281)684-3530                                                    10/13/2012
    Victim 1: HOLLAND,ETHAN TAYLOR
   involvement Invl No Type I                                      ame
   Victim I 1 | Individual | HOLLAND,ETH N TAYLOR
   MNI                       Race             Sex           DOB                   Age      Juvenile?      PRN
    1323189                  White            Male          SHtBS&BBBB            21           No         3605131
   Type            Address
   HOME            3820 30 H S
   City                                   State             Date
   Lubbock                                    EXAS          10/13/2012
   Type                                             ID o                                            OLS
   Operator License                                 2 835920                                        TEXAS
   P one Type | Phone No                                                  Date
    CELL (830)220-2223                                                    10/13/2012
   Modus Operand!
   Pre ise Type
   BUSINESS
   Narrative
  ATS CHARGES: PC 42.072 STALKING F3
  PC 36.05 TAMPER WITH WITNESS F3
  PC 36.06 RETALIATION F3

  I RECEIVED A PHONE CALL FRO RP1 O MY PERSONAL CELL PHONE AT APPROXI ATELY 0036
  HOURS ON 101312. RP1 ADVISED HIS ROOMMATE, V1, HAD CALLED HIM AND TOLD HIM A1 HAD
  DRIVEN BY THEIR RESIDENCE SEVERAL TIMES A D POSSIBLY FIRED A WEAPON.
  RP1 AND V1 ARE ROOMMATES.
  RP1 AND IP1 ARE I A DATING RELATIONSHIP.
  UPON ARRIVAL, I MADE CONTACT WITH RP1, V1 AND IP1. I ASKED V1 WHAT HAD HAPPENED.

  VI ADVISED HE WAS FEELING ILL AND TOOK SO E EDICINE TO HELP HIM GO TO SLEEP. VI
  ADVISED HE HEARD A LOUD TRUCK ON THE WEST SIDE OF HIS RESIDENCE. V1 ADVISED HE
  THOUGHT IT WAS RP1 RETURNING TO HIS RESIDENCE WITH IP1. V1 ADVISED HE LOOKED OUTSIDE
  AND OBSERVED A1 S VEHICLE PARKED OUTSIDE IN THE 2900 BLOCK OF NASHVILLE AVE. VI ADVISED
  HE OBSERVED A1 DRIVE AWAY. V1 ADVISED HE WAS CONCERNED DUE TO THE PAST HISTORY WITH
  A1 AND RP1. SEE RELATED CASE NUMBER 12-33878 AND ALL OTHER RELATED CASES. VI ADVISED
  HE OBSERVED A1 DRIVE BY HIS RESIDENCE SEVERAL MORE TIMES. V1 ADVISED HE OBSERVED A1
  STOP NEXT TO HIS RESIDENCE IN THE 2900 BLOCK OF NASHVILLE AVE. V1 ADVISED HE WAS AFRAID
  A1 WAS GOING TO SHOOT AT HIM OR HIS RESIDENCE. V1 ADVISED HE MOVED AWAY FROM THE
  GLASS. V1 ADVISED HE HEARD A POSSIBLE GUNSHOT. V1 ADVISED HE BELIEVED THE GUNSHOT
  Report Officer                                                                               Printed t
  132572/FREEMAN,ADAM GARRETT                                                                  06/08/2020 15:53               Page 4 of 5
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 40 of 44 PageID #: 230




                                                                                     Supplement No
                                                                  12-36641           ORIG
     LUBBOCK POLICE DEPARTMENT
    Narrative
   WAS FROM A SMALL CALIBER WEAPON. V1 ADVISED HE THOUGHT IT SOU DED LIKE A .22 CALIBER.
   V1 ADVISED HE HEARD THE A1 S VEHICLE DRIVE AWAY. V1 ADVISED HE CALLED RP1 TO FIND OUT
   WHAT TO DO. VI ADVISED HE HID INSIDE HIS RESIDENCE FOR HIS SAFETY. V1 ADVISED HE FELT IN
   FEAR A1 WAS GOING TO CAUSE HIM INJURY DUE TO A1 BEING ARRESTED IN A PREVIOUS CASE. V1
   ADVISED HE FELT A1 WAS ATTEMPTING TO COERCE HIM, RP1 AND THEIR OTHER ROOMMATE INTO
   WITHHOLDING INFORMATION.
  RP1 ADVISED HE AND IP1 WERE AT ANOTHER RESIDENCE WHEN V1 CALLED HIM. RP1 ADVISED HE
  IMMEDIATELY CALLED MY CELL PHONE TO FIND OUT IF WE NEEDED TO RESPOND. RP1 ADVISED HE
  WAS ON HIS WAY TO HIS RESIDENCE. I ADVISED RP1 TO NOT STOP IF A1 WAS IN FRONT OF OR
  AROUND HIS RESIDENCE. I ADVISED RP1 TO GO DIRECTLY INSIDE AND NOT ANSWER THE DOOR
  UNTIL AN OFFICER OR MYSELF KNOCKED ON THE DOOR.

  I NOTIFIED LPD DISPATCH OF THE INCIDENT AND STARTED SEVERE UNITS TO ASSIST. DUE TO THE
  HISTORY BETWEEN THE INVOLVED SUBJECTS, I NOTIFIED LPD DISPATCH TO ENSURE A SUPERVISOR
  WAS CLEAR ON THE CALL. SGT HESTER ADVISED HE WOULD BE MONITORING BUT WOULD NOT BE
  RESPONDING AT THE TIME DUE TO BEING ON AN UNRELATED CALL.

  I HAD OFC B JONES RESPOND TO ATS RESIDENCE TO FIND OUT IF A1 WAS THERE. OFC JONES
  ADVISED Al'S VEHICLE WAS AT HIS RESIDENCE. I ADVISED OFC JONES TO KEEP A WATCH ON Al S
  RESIDENCE AND TO STOP A1 IF HE LEFT THE RESIDENCE. I NOTIFIED SGT HESTER OF THE INCIDENT
  AND WHAT HAD OCCURRED. I ADVISED SGT HESTER I WAS GOING TO ATTEMPT TO CONTACT A1 AT
  HIS RESIDENCE AND PLACE HIM UNDER ARREST DUE TO HAVING PROBABLE CAUSE TO BELIEVE A1
  HAD COMMITTED SEVERAL FELONIES WITHIN LESS THAN 30 MINUTES AND I BELIEVED A1 WOULD
  CONTINUE TO COMMIT OTHER OFFENSES AGAINST V1 AND RP1. SGT HESTER ADVISED TO GO TO
  ATS RESIDENCE AND PLACE HIM UNDER ARREST.
  OFC B JONES ADVISED HE OBSERVED A1 LEAVE HIS RESIDENCE AND ENTER HIS VEHICLE. OFC
  JONES ADVISED A1 WAS LEAVING THE DRIVEWAY OF HIS RESIDENCE. I ADVISED OFC JONES TO
  STOP A1. OFC JONES STOPPED A1 IN THE 3700 BLOCK OF 30TH ST. I RELOCATED TO THAT
  LOCATION. WE CONDUCTED A FELONY STOP ON A1 DUE TO ATS PREVIOUS HISTORY OF HAVING
  FIREARMS AND FIRING THEM. WE TOOK A1 INTO CUSTODY. I HAD OFC WILLHELM TRANSPORT AND
  BOOK A1 INTO THE CITY HOLDING FACILITY.

  DUE TO V1 ADVISING HE HEARD WHAT HE BELIEVED TO BE A GUNSHOT, OFC JONES AND I
  CONDUCTED A SEARCH OF A1'S VEHICLE. WHILE SEARCHING A1'S VEHICLE, OFC JONES ADVISED
  THERE WAS A BB GUN IN A RIFLE RACK IN THE BACK WINDOW. I OBSERVED THE BB GUN TO BE
  DRIPPING WET WITH WATER. DUE TO THE AMOUNT OF WATER COMING OFF OF THE BB GUN, I
  BELIEVED A1 HAD USED THE BB GUN TO FIRE AT VI'S RESIDENCE WHILE IT WAS POURING RAIN. I
  BELIEVE THE POSSIBLE GUNSHOT V1 HEARD COULD HAVE BEEN A BB FROM A1'S BB GUN, BOUNCING
  OFF THE WINDOW OF V1'S RESIDENCE. I REMOVED THE BB GUN FROM ATS VEHICLE AND PLACED IT
  IN THE BACK SEAT OF MY PATROL VEHICLE. AFTER CONCLUDING THE SEARCH OF ATS VEHICLE, I
  HANDED THE BB GUN TO OFC JONES AND REQUESTED HE PLACE IT INTO THE PROPERTY ROOM AS
  EVIDENCE. SEE OFC JONES' SUPPLEMENT REPORT FOR FURTHER INFORMATION.

  I RETURNED TO VTS RESIDENCE AND ADVISED VI, RP1 AND IP1 THEY WOULD NOT HAVE TO WORRY
  ABOUT A1 FOR THE REMAINDER OF THE NIGHT. I ASKED IP1 IF SHE WAS WITH RP1 WHEN V1 CALLED.
   IP1 ADVISED SHE WAS.

  I DID NOT COLLECT ANY PHYSICAL EVIDENCE.
  DVR UTILIZED.



  Report Officer                              Printed At
  132572/ REEMAN,ADAM GARRETT                  06/08/2020 15:53        Page 5 of 5
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 41 of 44 PageID #: 231




                                                                                                                                      Supplement No
                                                                                                       12-36641                       0001
    LUBBOCK POLICE DEPARTMENT
                                                                                                      Reported Date
                                                                                                      10/13/2012
                                                                                                      Rpt/incident Typ
                                        P.O. BOX 2000                                                 RETAL
                                                                                                      Member#/Dept ID#
                                        LUBBOCK, TX 79457                                             JONES,BRANDON ALEXANDE
                                       Phone
                                        (806) 775-2801 (PHN)
                                       Fax
                                        (806) 775-2662 (FAX)
   Administrative Information
   Agency [ Report No                                                     Supplement No I Reported Date I Reported Time
   LUBBOCK POLICE DEP RTMENT 12-36641                                     . 0001 10/13/2012 01:25
   Rpt/incident Typ
   RETAILXATION
   Location                                                                                                                  City
   3820 30TH ST                                                                                                              Lubbock
   Member#/Dept ID#                                                            Assignment                                Entered By
   147057/JONES,BRANDON A EXA DER                                              SOUTH P TROL SUPPOR                       59657
   Assignment                                      RMS Transfer                                           Prop Trans Slat
     UTOM TED RECORDS CE TER                        Supplement Transfer Co plete                          Successful
   Approving Officer                  i Approval Date                 Approval Ti e
   59657                               08/02/2016                     11:53:36
   Summary Narrative
  SUPPLEMENT REPORT
   Vehicle: 27WSZ8
   In ol ement Type | License No                             State      Year          Make   Model
   ARRESTEE Truck/Van 27WSZ8                                 TEXAS      2001 Dodge             am 1500 (pic up)
   Style                      Color                                                                  Storage
   PICKUP              RUCK   Silver/alu inum                     1B7KF236X1J232 684                  LEGALLY PARKED
   Dispo                      Dispo Date rRMS Transfer
   LEGALLY PARKED             10/13/2012 Successful
   Narrative
  POLICE RADIO CALL TO 3820 30TH STREET, IN REFERENCE TO SHOT FIRED.
  WHILE ENROUTE I OBSERVED THAT IT WAS RAINING.
  UPON ARRIVAL, CPL. FREE AN, WHO WAS ON SCENE, ADVISED THAT THE SUSPECT WAS POSSIBLY
  AT 3703 30TH. CPL. FREEMAN ADVISED E TO CHECK THE RESIDENCE FOR THE LISTED VEHICLE.
  I DROVE TO THE 3703 30TH ST. AND LOCATED THE LISTED VEHICLE PARKED IN THE DRIVE WAY. I
  PARKED MY PATROL VEHICLE IN THE AREA AND WATCHED THE LISTED VEHICLE. I OBSERVED A
  FIGURE WALK TO THE VEHICLE, ENTER THE VEHICLE, AND THEN BACK OUT OF THE DRIVE WAY. I
  ADVISED CPL. FREEMAN, VIA POLICE RADIO THAT THE VEHICLE WAS AT THE RESIDENCE. I ALSO
  ADVISED CPL. FREEMAN THAT SOMEONE WAS ABOUT TO LEAVE IN THE VEHICLE. CPL. FREEMAN
  ADVISED ME TO CONDUCT A TRAFFIC STOP ON THE VEHICLE. CPL. FREEMAN ADVISED THAT HE WAS
  ENROUTE TO MY LOCATION.
  I INITIATED A TRAFFIC STOP IN THE 3700 BLOCK OF 30TH. CPL. FREEMAN ARRIVED AND ADVISED TO
  INITIATE A FELONY STOP. I UN HOLSTERED MY ISSUED SIG SAUER 229R DAK AND TRAINED IT ON THE
   VEHICLE. I ORDER THE DRIVER TO TURN THE VEHICLE OFF AND TO THROW KEYS OUT THE WINDOW,
  THE DRIVER COMPLIED. I THE INSTRUCTED THE DRIVER TO OPEN THE DOOR AND TO STEP OUT OF
  THE VEHICLE. THE DRIVER COMPLIED.

  I OBSERVED MR. DUNN EXIT THE DRIVER SIDE DOOR WITH HIS HANDS UP.
  I INSTRUCTED MR. DUNN TO GRAB THE COLLAR OF HIS SHIRT AND TO TURN, IN ORDER TO CHECK
  FOR WEAPONS. I THEN HAD MR. DUNN WALK BACK TO YSELF AND CPL. FREEMAN. CPL. FREEMAN
  THEN TOOK OVER GIVING COMMANDS. DUNN, WAS INSTRUCTED TO HIS KNEES. CPL. FREEMAN
  THEN HANDCUFFED MR. DUNN WHILE I PROVIDED LETHAL COVERAGE.
  Report Officer                                                         Printe At
  147057/JONES,BRANDON LEX NDER                                          06/08/2020 15:5                        Page 1 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 42 of 44 PageID #: 232




                                                                                   Supplement No
                                                                 12-36641          0001
     LUBBOCK POLICE DEPARTMENT
    Narrative
   OFFICER WILHELM AND I THEN CHECKED THE VEHICLE FOR OTHER OCCUPANTS. NO ONE ELSE WAS
   INSIDE THE VEHICLE.
  MR. DUNN WAS THEN PLACED IN THE BACK SEAT OF OFFICER WILLHEL 'S VEHICLE. OFFICER
  WILLHELM TRANSPORTED MR. DUNN TO THE LUBBOCK HOLDING FACILITY.
  CPL. FREEMAN A D I THEN CONDUCTED SEARCH OF THE VEHICLE FOR A FIREAR .
  IN A RIFLE WRACK IN THE BACK WINDOW OF THE VEHICLE I OBSERVED THE LISTED PELLET RIFLE.
  THE RIFLE APPEARED TO BE WET.
  CPL. FREEMAN COLLECTED THE RIFLE FROM THE VEHICLE, AND THEN HAD ME SECURE IT I MY
  VEHICLE.
  THE LISTED VEHICLE WAS TRANSPORTED TO LUBBOCK WRECKER BY LUBBOCK RECKER.
  THE LISTED METAL PELLETS WERE LOCATED INSIDE THE PELLET RIFLE. THE PELLET RIFLE AND THE
  METAL PELLETS WILL BE TURNED IN TO THE PROPERTY ROOM AS EVIDENCE.
  SEE CPL. FREEMAN'S REPORT FOR FURTHER.
  SEE OFFICER WILLHELM'S SUPPLEMENT FOR FURTHER.
  DVR UTILIZED.




  Report Off cer                             Printed At
  147057/JONES,BR NDON ALEX NDER              06/08/2020 15:54       Page 2 of 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 43 of 44 PageID #: 233




                                                                                                                           Supplement No
                                                                                          12-36641                         0002
    LUBBOCK POLICE DEPARTMENT
                                                                                         Re orted Date
                                                                                          10/13/2012
                                                                                         Rpt/lncident Typ
                                    p.o. BOX 2000                                         RET L
                                                                                         Member#/Dept ID#
                                    LUBBOCK, TX 79457                                    WI HE M,JOHN P UL
                                   Phone
                                    (806) 775-2801 (PHN)
                                   Fa
                                    (806) 775-2662 (FAX)
   Administrative information
   Agency             Report               No               Supplement o ! Reported Date Reported Time
   LUBBOCK POLICE DEPARTMENT 12-36641                          0002 10/13/2012 02:27
   Rpt/lncident Typ
   RETAILIATION
   Location                                                                                                 Cily
   3700 BLK 30TH ST                                                                                         Lubbock
   Member#/Dep! ID#                                            Assignment                                     Entered By
   1 9469/WILLHELM,JOHN PAUL                                   ADMINISTRATION DIVISION                        59657
   Assignment                              RMS Transfer   Prop Trans Stat    Approving Officer
   AUTOM TED RECORDS CEN ER                Successf l     Successful         59657
   Approval Date      1 Appro al Time
   08/02/2016          12:02:07
   Summary Narrative
       SUPPLEMENT ONLY*

   Narrative
  POLICE RADIO CALL TO 3820 30TH ST. I REFERENCE TO OFFICER NEED ASSISTANCE CALL.
  UPON ARRIVAL TO 3820 30TH ST„ THE INITIAL OFFICER, CPL. FREEMAN, ADVISED ME TO ASSIST OFC.
  B JONES WITH WATCHING A RESIDENCE IN AN ATTEMPT TO LOCATE A POSSIBLE SUSPECT. THE
  SUSPECT WAS DUNN, DANIEL. THE RESIDENCE WAS LOCATED AT 3703 30TH ST. OFC. B JONES
  OBSERVED THE D.DUNN EXIT THE RESIDENCE AND ENTER A MOTOR VEHICLE. D.DUNN BEGAN
  TRAVELLING WEST BOUND ON 30TH ST. AFTER EXITING HIS DRIVEWAY.

  I ASSISTED OFC. B.JONES IN CONDUCTING A FELONY TRAFFIC STOP OF D.DUNN IN THE 3700 BLK
  30TH ST. D.DUNN WAS ARRESTED. I TRANSPORTED D.DUNN TO THE LPD TEMPORARY HOLDING
  FACILITY WHERE HE WAS BOOKED.

  SEE OFC. B.JONES SUPPLEMENT FOR FURTHER INFORMATION.
  DVR UTILIZED.




  Report Officer                                           Printed At
  149469/WILLHELM,JOHN PAUL                                06/08/2020 15:54                        Page 1 of 1
Case 4:20-cr-00142-SDJ-KPJ Document 39-1 Filed 07/02/20 Page 44 of 44 PageID #: 234




                                                                                                                     Supplement No
                                                                                            12-36641                 0003
     LUBBOCK POLICE DEPARTMENT
                                                                                           Reported Date
                                                                                           11/13/2012
                                                                                           Rpt/IncidentTyp
                                   P.O. BOX 2000                                           RETAL
                                                                                          Member#/Dept ID#
                                   LUBBOCK, TX 79457                                       WI LI MS,ROSA LIND
                                  Phone
                                   (806) 775-2801 (PHN)
                                  Fax
                                   (806) 775-2662 (FAX)
    Administrative Information
   Agency              eport              No              ! Supplement No j Reported Date I Reported Time
   LUBBOCK POLICE DEP RTMENT 12-366 1                         0003 11/13/2012 17:09
   Rpt/lncident Typ
   RET ILI TION
   Location                                                                                                  City
   3820 30TH ST                                                                                              Lubbock
   Memberfl/Dept ID#                                         Assignment                   Entered By
   143816/WI LI MS,ROS LI D                                   PERSON CRIMES               59657
   Assignment                             RMS Transfer   Prop Trans Stat      Approving Officer
   AUTOMATED RECORDS CENTER               Successful     S ccessful           59657
   Approval Date       Approval Time
   08/02/2016          12:03:32
   Narrative
  THIS CASE WAS PRESENTED TO THE DA'S OFFICE
  ON 103112, DAVIS FILED THE CHARGE OF OBSTRUCTION OR RETALIATION / FEL

  STATUS-CASE FILED


  AND
  ON CHARGE OF STALKING AND TAMPERING WITH WITNESS - DAVIS REJ COMBINED WITH OTHER


  1- ACTORS ARE KNOWN
  2- ACTORS ADDRESSES ARE KNOWN
  3- THERE IS SUFFICIENT INFORMATION PRESENT FOR PROSECUTION
  4- CHARGES REJECTED
  STATUS- CLEARED BY ARREST




  Report Off cer                                         Printed At
  1 3816/WILLIAMS,ROSA L NDA                              06/08/2020 15:54                             Page 1 of 1
